 



Exhibit 10.28

LEASE

(Multi-Tenant; Net)
McCarthy Center

BETWEEN

THE IRVINE COMPANY

AND

ENGENIO INFORMATION TECHNOLOGIES, INC.

 



--------------------------------------------------------------------------------



 



INDEX TO LEASE

         
ARTICLE I. BASIC LEASE PROVISIONS
    1  
 
       
ARTICLE II. PREMISES
    3  
SECTION 2.1. LEASED PREMISES
    3  
SECTION 2.2. ACCEPTANCE OF PREMISES
    3  
SECTION 2.3. BUILDING NAME AND ADDRESS
    3  
 
       
ARTICLE III. TERM
    4  
SECTION 3.1. GENERAL
    4  
SECTION 3.2. DELAY IN POSSESSION
    4  
SECTION 3.3. RIGHT TO EXTEND THIS LEASE
    5  
 
       
ARTICLE IV. RENT AND OPERATING EXPENSES
    6  
SECTION 4.1. BASIC RENT
    6  
SECTION 4.2. OPERATING EXPENSES
    6  
SECTION 4.3. SECURITY DEPOSIT
    8  
 
       
ARTICLE V. USES
    8  
SECTION 5.1. USE
    8  
SECTION 5.2. SIGNS
    9  
SECTION 5.3. HAZARDOUS MATERIALS
    9  
 
       
ARTICLE VI. COMMON AREAS; SERVICES
    11  
SECTION 6.1. UTILITIES AND SERVICES
    11  
SECTION 6.2. OPERATION AND MAINTENANCE OF COMMON AREAS
    11  
SECTION 6.3. USE OF COMMON AREAS
    11  
SECTION 6.4. PARKING
    12  
SECTION 6.5. CHANGES AND ADDITIONS BY LANDLORD
    12  
 
       
ARTICLE VII. MAINTAINING THE PREMISES
    12  
SECTION 7.1. TENANT’S MAINTENANCE AND REPAIR
    12  
SECTION 7.2. LANDLORD’S MAINTENANCE AND REPAIR
    13  
SECTION 7.3. ALTERATIONS
    13  
SECTION 7.4. MECHANIC’S LIENS
    14  
SECTION 7.5. ENTRY AND INSPECTION
    14  
SECTION 7.6. SPACE PLANNING AND SUBSTITUTION
       
 
       
ARTICLE VIII. TAXES AND ASSESSMENTS ON TENANTS PROPERTY
    14  
 
       
ARTICLE IX. ASSIGNMENT AND SUBLETTING
    14  
SECTION 9.1. RIGHTS OF PARTIES
    14  
SECTION 9.2. EFFECT OF TRANSFER
    16  
SECTION 9.3. SUBLEASE REQUIREMENTS
    16  
SECTION 9.4. CERTAIN TRANSFERS
    16  
 
       
ARTICLE X. INSURANCE AND INDEMNITY
    17  
SECTION 10.1. TENANT’S INSURANCE
    17  
SECTION 10.2. LANDLORD’S INSURANCE
    17  
SECTION 10.3. TENANT’S INDEMNITY
    17  
SECTION 10.4. LANDLORD’S NONLIABILITY
    17  
SECTION 10.5. WAIVER OF SUBROGATION
    18  
 
       
ARTICLE XI. DAMAGE OR DESTRUCTION
    18  
SECTION 11.1. RESTORATION
    18  
SECTION 11.2. LEASE GOVERNS
    19  
 
       
ARTICLE XII, EMINENT DOMAIN
    19  
SECTION 12.1. TOTAL OR PARTIAL TAKING
    19  
SECTION 12.2. TEMPORARY TAKING
    19  
SECTION 12.3. TAKING OF PARKING AREA
    19  
 
       
ARTICLE XIII. SUBORDINATION; ESTOPPEL CERTIFICATE; FINANCIALS
    19  
SECTION 13.1. SUBORDINATION
    19  
SECTION 13.2. ESTOPPEL CERTIFICATE
    20  
SECTION 13.3. FINANCIALS
    20  
 
       
ARTICLE XIV, EVENTS OF DEFAULT AND REMEDIES
    20  
SECTION 14.1. TENANT’S DEFAULTS
    20  

i



--------------------------------------------------------------------------------



 



         
SECTION 14.2. LANDLORD’S REMEDIES
    21  
SECTION 14.3. LATE PAYMENTS
    22  
SECTION 14.4. RIGHT OF LANDLORD TO PERFORM
    22  
SECTION 14.5. DEFAULT BY LANDLORD
    22  
SECTION 14.6. EXPENSES AND LEGAL FEES
    23  
SECTION 14.7. WAIVER OF JURY TRIAL
    23  
SECTION 14.8. SATISFACTION OF JUDGMENT
    23  
SECTION 14.9. LIMITATION OF ACTIONS AGAINST LANDLORD
    23  
 
       
ARTICLE XV. END OF TERM
    23  
SECTION 15.1. HOLDING OVER
    23  
SECTION 15.2. MERGER ON TERMINATION
    23  
SECTION 15.3. SURRENDER OF PREMISES; REMOVAL OF PROPERTY
    23  
 
       
ARTICLE XVI. PAYMENTS AND NOTICES
    24  
 
       
ARTICLE XVII. RULES AND REGULATIONS
    24  
 
       
ARTICLE XVIII. BROKER’S COMMISSION
    24  
 
       
ARTICLE XIX. TRANSFER OF LANDLORD’S INTEREST
    24  
 
       
ARTICLE XX. INTERPRETATION
    24  
SECTION 20.1. GENDER AND NUMBER
    24  
SECTION 20.2 HEADINGS
    25  
SECTION 20.3 JOINT AND SEVERAL LIABILITY
    25  
SECTION 20.4. SUCCESSORS
    25  
SECTION 20.5. TIME OF ESSENCE
    25  
SECTION 20.6. CONTROLLING LAW/VENUE
    25  
SECTION 20.7. SEVERABILITY
    25  
SECTION 20.8. WAIVER AND CUMULATIVE REMEDIES
    25  
SECTION 20.9. INABILITY TO PERFORM
    25  
SECTION 20.10 ENTIRE AGREEMENT
    25  
SECTION 20.1l. QUIET ENJOYMENT
    25  
SECTION 20.12. SURVIVAL
    25  
SECTION 20.13 INTERPRETATION
    25  
 
       
ARTICLE XXI. EXECUTION AND RECORDING
    25  
SECTION 21.1. COUNTERPARTS
    25  
SECTION 21.2. CORPORATE, LIMITED LIABILITY COMPANY AND PARTNERSHIP AUTHORITY
    25  
SECTION 21.3. EXECUTION OF LEASE; NO OPTION OR OFFER
    26  
SECTION 21.4. RECORDING
    26  
SECTION 21.5. AMENDMENTS
    26  
SECTION 21.6. EXECUTED COPY
    26  
SECTION 21.7. ATTACHMENTS
    26  
 
       
ARTICLE XXII. MISCELLANEOUS
    26  
SECTION 22.1. NONDISCLOSURE OF LEASE TERMS
    26  
SECTION 22.2. GUARANTY
    26  
SECTION 22.3. CHANGES REQUESTED BY LENDER
    26  
SECTION 22.4. MORTGAGEE PROTECTION
    26  
SECTION 22.5. COVENANTS AND CONDITIONS
    26  
SECTION 22.6. SECURITY MEASURES
    27  

     
EXHIBITS
   
Exhibit A
  Description of Premises
Exhibit B
  Environmental Questionnaire
Exhibit C
  Landlord’s Disclosures
Exhibit D
  Insurance Requirements
Exhibit E
  Rules and Regulations
Exhibit F
  Standard Improvements
Exhibit X
  Work Letter
Exhibit Y
  Project Site Plan

ii



--------------------------------------------------------------------------------



 



LEASE
(Multi-Tenant; Net)

     THIS LEASE is dated for reference purposes only as of the 30th day of June,
2004, by and between THE IRVINE COMPANY, a Delaware corporation hereafter called
“Landlord,” and ENGENIO INFORMATION TECHNOLOGIES, INC., a Delaware corporation,
hereinafter called “Tenant.”

ARTICLE I. BASIC LEASE PROVISIONS

     Each reference in this Lease to the “Basic Lease Provisions” shall mean and
refer to the following collective terms, the application of which shall be
governed by the provisions in the remaining Articles of this Lease. Any dates or
times for performance calculated from the date of this Lease shall be calculated
from the date of the last party to sign this Lease and not from the reference
date noted above.



1.   Premises: Suite No. 100 (the Premises are more particularly described in
Section 2.1).       Address of Building: 670 N. McCarthy Boulevard, Milpitas, CA
  2.   Project Description (if applicable): McCarthy Center   3.   Use of
Premises: General office including data center and customer service “experience”
center.   4.   Estimated Delivery Date: two (2) weeks after the date of the last
signatory hereto.   5.   Term: Sixty (60) months, plus such additional days as
may be required to cause this Lease to terminate on the final day of the
calendar month.   6.   Basic Rent: During the initial six (6) months of the Term
of this Lease (and subject to the provisions of Section 14.2(d) of the Lease),
Tenant shall not be obligated to pay Basic Rent.       Basic Rent is subject to
adjustment as follows:       Commencing six (6) months following the
Commencement Date, the Basic Rent shall be $21,565.18 per month, based on $.82
per rentable square foot.       Commencing twelve (12) months following the
Commencement Date, the Basic Rent shall be $22,091.16 per month, based on $.84
per rentable square foot.       Commencing twenty-four (24) months following the
Commencement Date, the Basic Rent shall be $22,880.13 per month, based on $.87
per rentable square foot.       Commencing thirty-six (36) months following the
Commencement Date, the Basic Rent shall be $23,669.10 per month, based on $.90
per rentable square foot.       Commencing forty-eight (48) months following the
Commencement Date, the Basic Rent shall be $24,195.08 per month, based on $.92
per rentable square foot.   7.   Guarantor(s): None



8.   Floor Area: Approximately 26,299 rentable square feet and approximately
23,720 useable square feet.   9.   Security Deposit: $24,195.08.   10.  
Broker(s): Julien J. Studley   11.   Additional Insureds: McCarthy Center
Partners LLC, a Delaware limited liability company   12.   Address for Payments
and Notices:

      LANDLORD   TENANT
 
   
THE IRVINE COMPANY
  ENGENIO INFORMATION
dba Office Properties
  TECHNOLOGIES, INC.
8105 Irvine Center Drive, Suite 300
  670 N. McCarthy Boulevard,Suite 100
Irvine, CA 92618
  Milpitas, CA 95035
Attn: Vice President, Operations,Technology Portfolio
  Attention: Vice President and General Counsel

1



--------------------------------------------------------------------------------



 



    with a copy of notices to:       THE IRVINE COMPANY
dba Office Properties
8105 Irvine Center Drive, Suite 300
Irvine, CA 92618
Attn: Senior Vice President, Operations
Office Properties     13.   Tenant’s Liability Insurance Requirement:
$2,000,000.00   14.   Vehicle Parking Spaces: One hundred five (105)

2



--------------------------------------------------------------------------------



 



ARTICLE II. PREMISES

     SECTION 2.1. LEASED PREMISES. Landlord leases to Tenant and Tenant leases
from Landlord the premises shown in Exhibit A (the “Premises”), containing
approximately the rentable square footage set forth as the “Floor Area” in
Item 8 of the Basic Lease Provisions and known by the suite number identified in
Item 1 of the Basic Lease Provisions. The Premises are located in the building
identified in Item 1 of the Basic Lease Provisions (the Premises together with
such building and the underlying real property, are called the “Building”), and
is a portion of the project identified in Item 2 of the Basic Lease Provisions
and shown in Exhibit Y, if any (the “Project”). All references to “Floor Area”
in this Lease shall mean the rentable square footage set forth in Item 8 of the
Basic Lease Provisions. The rentable square footage set forth in Item 8 may
include or have been adjusted by various factors, including, without limitation,
a load factor to allocate a proportionate share of any vertical penetrations,
stairwells, common lobby or common features or areas of the Building. Tenant
agrees that the Floor Area set forth in Item 8 shall be binding on Landlord and
Tenant for purposes of this Lease regardless of whether any future or differing
measurements of the Premises or the Building are consistent or inconsistent with
the Floor Area set forth in Item 8. The Premises are a portion of certain real
property which is leased by Landlord pursuant to that certain Master Lease dated
December 31, 2003 (the “Master Lease”) by and between McCarthy Center Partners
LLC, a Delaware limited liability company (“Master Lessor”), as “Landlord”, and
Landlord as “Tenant”. That certain Master Lease (Short Form — Memorandum) was
recorded on December 31, 2003 as Document No. 17553727 in the Official Records
of Santa Clara County, California

     SECTION 2.2. ACCEPTANCE OF PREMISES. Except as expressly set forth in this
Lease, Tenant acknowledges that neither Landlord nor any representative of
Landlord has made any representation or warranty with respect to the Premises,
the Building or the Project or their respective suitability or fitness for any
purpose other than general office use, including without limitation any
representations or warranties regarding the compliance of Tenant’s use of the
Premises with the applicable zoning or regarding any other land use matters, and
Tenant shall be solely responsible as to such matters. Further, neither Landlord
nor any representative of Landlord has made any representations or warranties
regarding (i) what other tenants or uses may be permitted or intended in the
Building or the Project, (ii) any exclusivity of use by Tenant with respect to
its permitted use of the Premises as set forth in Item 3 of the Basic Lease
Provisions, or (iii) any construction of portions of the Project not yet
completed. Tenant further acknowledges that neither Landlord nor any
representative of Landlord has agreed to undertake any alterations or additions
or construct any improvements to the Premises except as expressly provided in
this Lease. As of the Commencement Date, Tenant shall be conclusively deemed to
have accepted the Premises and those portions of the Building and Project in
which Tenant has any rights under this Lease, which acceptance shall mean that
it is conclusively established that the Premises and those portions of the
Building and Project in which Tenant has any rights under this Lease were in
satisfactory condition and in conformity with the provisions of this Lease. If
no items are required of Landlord under the Work Letter attached hereto as
Exhibit X (“Work Letter”), Tenant shall be conclusively deemed to have accepted
the Premises, and those portions of the Building and Project in which Tenant has
any rights under this Lease, in their existing condition as of the Commencement
Date, and to have waived any and all right or claim regardless of the nature
thereof against Landlord arising out of the condition of the Premises, the
Building or the Project. Nothing contained in this Section shall affect the
commencement of the Term or the obligation of Tenant to pay rent.

     Notwithstanding the foregoing, Landlord shall deliver the Premises to
Tenant on the Commencement Date (as defined in Section 3.1) clean and free of
debris with all items of Landlord’s work pursuant to the Work Letter, including
without limitation, the installation of the Tenant Improvements (as defined in
Section 3.1) completed in accordance with the terms of the Work Letter. Landlord
warrants to Tenant that the roof, plumbing, fire sprinkler system, lighting,
heating, ventilation and air conditioning systems and electrical systems in the
Premises, shall be in good operating condition on the Commencement Date and
during the initial twelve (12) months of the Term. In the event of a
non-compliance with such warranty, Landlord shall, except as otherwise provided
in this Lease, promptly after receipt of written notice from Tenant setting
forth the nature and extent of such non-compliance, rectify same at Landlord’s
cost and expense. Further, in connection with the construction of the Tenant
Improvements pursuant to the Work Letter, Tenant shall use commercially
reasonable efforts to obtain customary warranties and guaranties from the
contractor(s) performing such work and/or the manufacturers of equipment
installed therein, but shall be under no obligation to incur additional expense
in order to obtain or extend such warranties. If Tenant is required to make
repairs to any component of the Premises or any of its systems not covered by
the Landlord’s warranty contained in this Section 2.2 but for which Landlord has
obtained a contractor’s or manufacturer’s warranty, then Landlord shall, upon
request by Tenant, use its commercially reasonable efforts to pursue its rights
under any such warranties for the benefit of Tenant. Under no circumstances will
Tenant have the right to enforce any of the warranties and guaranties obtained
by Landlord.

     SECTION 2.3. BUILDING NAME AND ADDRESS. Tenant shall not utilize any name
selected by Landlord from time to time for the Building and/or the Project as
any part of Tenant’s corporate or trade name. Landlord shall have the right to
change the name, address, number or designation of the Building or Project
without liability to Tenant.

     SECTION 2.4. RIGHT OF FIRST REFUSAL.

     (a) Provided Tenant is not then in default after the expiration of the
applicable cure period, Landlord hereby grants Tenant the one time right of
first refusal in accordance with the terms of this Section 2.4 (the “First
Refusal Right”) to lease such space (“First Refusal Space”) that (i) is located
in the Building and contiguous to the Premises; and (ii) Landlord has received a
bona fide signed letter of intent to lease the space described in Section 2.4(i)
from a potential tenant that is acceptable to Landlord as Landlord shall
determine in its sole and absolute discretion (“Acceptable LOI”). The First
Refusal Right shall apply only to the first Acceptable LOI that Landlord
receives during the eighteen (18) month period immediately following the date of
execution of this Lease.

3



--------------------------------------------------------------------------------



 



If Tenant fails to exercise the First Refusal Right, Landlord fails to receive
an Acceptable LOI during the eighteen (18) month period immediately following
the date of execution of this Lease or Tenant exercises the First Refusal Right
with respect to an Acceptable LOI, the First Refusal Right shall be of no
further force and effect and the Tenant shall not have any right of first
refusal to lease any additional space in the Building. Promptly after receipt of
an Acceptable LOI, Landlord shall prepare an amendment to this Lease setting
forth the terms upon which Tenant may lease the First Refusal Space and deliver
same to Tenant for Tenant’s consideration. Such lease amendment shall be on the
same terms and conditions set forth in this Lease as modified by each and every
term and condition set forth in the Acceptable LOI. If Tenant desires to
exercise the First Refusal Right, Tenant shall execute and return to Landlord
the aforementioned lease amendment within three (3) business days after delivery
by Landlord. Tenant’s failure to timely return such lease amendment shall be
deemed Tenant’s election not to exercise the First Refusal Right and Landlord
shall be free to lease the First Refusal Space free and clear of the First
Refusal Right. If requested by Landlord following Tenant’s failure to exercise
the First Refusal Right, Tenant shall execute a waiver and release of the First
Refusal Right and deliver same to Landlord within three (3) business days after
demand. Tenant’s failure to deliver such waiver and release shall constitute a
material default hereunder. Tenant’s rights under this Section 2.4(a) shall
belong solely to Engenio Information Technologies, Inc., a Delaware corporation,
and may not be assigned or transferred by it. Any attempted assignment or
transfer shall be void and of no force or effect. Notwithstanding anything
contained in this Section 2.4(a) to the contrary, it is understood that Tenant’s
First Refusal Right shall be subordinate to the intervening rights of first
offer, if any, of the Ground Lessor under the ground lease underlying the First
Refusal Space, and to any preexisting extension or expansion rights granted by
Landlord to any third party tenant leasing, or with the right to lease the First
Refusal Space or any portion thereof, and in no event shall the First Refusal
Space be subject to the provisions of this First Refusal Right unless and until
such prior rights are waived and/or not exercised by the holder thereof.

     (b) In addition to the rights set forth in Section 2.4(a) above, provided
Tenant is not then in default after the expiration of the applicable cure
period, Landlord hereby grants Tenant the right (“Suite 120 Leasing Right”) to
lease that certain space located in the Building and identified as Suite 120 and
consisting of approximately eleven thousand nine hundred fifty two rentable
square feet as set forth on the attached Exhibit A (“Suite 120”). The Suite 120
Leasing Right shall commence on the date of execution of this Lease and shall
expire on the date that is six (6) months after such execution date if the
Tenant has not provided written notice of its election to exercise the Suite 120
Leasing Right. Tenant’s failure to exercise the Suite 120 Leasing Right shall
not limit Tenant’s rights set forth in Section 2.4(a) above. The Suite 120
Leasing Right shall be on the same terms and conditions of this Lease,
including, but not limited to, the per rentable square foot (i) Basic Rent;
(ii) Security Deposit; (iii) tenant improvement allowance provided pursuant to
the Work Letter and (iv) vehicle parking spaces; but excepting therefrom,
(a) the Lease term for Suite 120 will expire concurrently with the expiration of
the Premises; (b) Basic Rent payments shall commence concurrently with the Basic
Rent for the Premises; and (c) the estimated delivery date for Suite 120 will be
forty five (45) days after Tenant’s exercise of the Suite 120 Leasing Right. In
addition, the Floor Area and Tenant’s Share will be appropriately adjusted.
Promptly after receipt Tenant’s notice exercising the Suite 120 Leasing Right,
Landlord shall prepare an amendment to this Lease (the “Amendment”) setting
forth the terms upon which Tenant may lease Suite 120 and deliver same to Tenant
for Tenant’s consideration. If the Amendment is acceptable to Tenant, Tenant
shall execute and return the Amendment to Landlord within ten (10) business days
after delivery by Landlord. Tenant’s failure to timely return such lease
amendment shall act to void Tenant’s exercise of the Suite 120 Leasing Right and
Landlord shall be free to lease Suite 120, subject to Tenant’s rights set forth
in Section 2.4(a) above. Tenant’s rights under this Section 2.4(b) shall belong
solely to Engenio Information Technologies, Inc., a Delaware corporation, and
may not be assigned or transferred by it. Any attempted assignment or transfer
shall be void and of no force or effect.

ARTICLE III. TERM

     SECTION 3.1. GENERAL. The term of this Lease (“Term”) shall be for the
period shown in Item 5 of the Basic Lease Provisions. Subject to the provisions
of Section 3.2 below, the Term shall commence (“Commencement Date”) on the
earlier of (a) the date Tenant commences business operations in the Premises,
and (b) the date the tenant improvements constructed pursuant to the Work Letter
(“Tenant Improvements”) have been substantially completed in accordance with the
Work Letter (as evidenced by written approval thereof in accordance with the
building permits issued for the Tenant Improvements or issuance of a temporary
or final certificate of occupancy for the Premises); and (c) December 10, 2004.
Tenant shall commence construction of the Tenant Improvements promptly after the
execution of this Lease and shall diligently prosecute the construction thereof
to completion. Should Tenant fail to promptly commence such construction or fail
to diligently prosecute such construction to completion, the date for completion
of the Tenant Improvements pursuant to subsection (b) above shall be accelerated
on a day for day basis resulting from such failure. The date on which this Lease
is scheduled to terminate is referred to as the “Expiration Date.” Promptly
after the Commencement Date is established, the parties shall memorialize on a
customary form provided by Landlord the actual Commencement Date and the
Expiration Date of this Lease. Tenant’s failure to execute that form shall not
affect the validity of Landlord’s determination of those dates or Tenant’s
obligation to pay rent hereunder. From and after the execution of this Lease,
Tenant shall have access to the Premises for the purpose of completing
construction of the Tenant Improvements and to enable Tenant to install
fixtures, furniture, computers, telephone and cabling equipment in the Premises.
Such access shall be subject to all of the terms and conditions of this Lease,
except that Tenant’s rental obligation shall not commence to accrue until the
Commencement Date hereof.

     SECTION 3.2. DELAY IN POSSESSION. If Landlord, for any reason whatsoever,
cannot deliver possession of the Premises to Tenant on or before the date that
is two weeks after the date of the last signatory hereto (“Estimated Delivery
Date”), this Lease shall not be void or voidable nor shall Landlord be liable to
Tenant for any resulting loss or damage. However, Tenant shall not be liable for
any rent until the Commencement Date occurs as provided in Section 3.1 above,
except that if Landlord cannot tender possession of the Premises in accordance
with the provisions of Section 3.1 above due to any action or inaction of
Tenant, then the Commencement Date shall be deemed to have occurred and Landlord
shall be entitled to full performance by Tenant

4



--------------------------------------------------------------------------------



 



(including the payment of rent) from the date Landlord would have been able to
so tender possession of the Premises to Tenant but for Tenant’s action or
inaction. For purposes of determining the Commencement Date pursuant to Section
3.1, the date set forth in Section 3.1(c) above shall be extended on a day for
day basis for each day Landlord is delayed in delivering possession of the
Premises to Tenant beyond the Estimated Delivery Date; provided, however, if
such delay is caused or contributed to by Tenant, the date set forth in
Section 3.1(c) above shall not be extended as a result of such delay.

     Notwithstanding anything to the contrary contained in this Section 3.2, if
for any reason other than Tenant Delays, or other matters beyond Landlord’s
reasonable control, the actual Commencement Date has not occurred by the date
that is one hundred twenty (120) days following the Estimated Delivery Date,
then Tenant may, by written notice to Landlord given within ten (10) days
thereafter, but prior to the actual occurrence of the Commencement Date, elect
to terminate this Lease. Notwithstanding the foregoing, if at any time during
the construction period for the Tenant Improvements, Landlord reasonably
believes that the Commencement Date will not occur on or before one hundred
twenty (120) days following the Estimated Delivery Date, Landlord may notify
Tenant in writing of such fact and of a new outside date on or before which the
Commencement Date will occur, and Tenant must elect within ten (10) days of
receipt of such notice to either terminate this Lease or waive its right to
terminate this Lease provided the Commencement Date occurs on or prior to the
new outside date established by Landlord in such notice to Tenant. Tenant’s
failure to elect to terminate this Lease within such ten (10) day period shall
be deemed Tenant’s waiver of its right to terminate this Lease as provided in
this paragraph as to the previous outside date, but not as to the new outside
date established by said notice,

     SECTION 3.3. RIGHT TO EXTEND THIS LEASE. Provided that no Event of Default
has occurred under any provision of this Lease, either at the time of exercise
of the extension right granted herein or at the time of the commencement of such
extension, then Tenant may extend the Term of this Lease for one (1) period of
thirty-six (36) months. Tenant shall exercise its right to extend the Term by
and only by delivering to Landlord, not less than nine (9) months or more than
twelve (12) months prior to the expiration date of the Term, Tenant’s
irrevocable written notice of its commitment to extend (the “Commitment
Notice”). The Basic Rent payable under the Lease during any extension of the
Term shall be ninety five percent (95%) of the fair market rental rate as
determined in the following provisions.

     If Landlord and Tenant have not by then been able to agree upon the Basic
Rent for the extension of the Term, then within ten (10) business days after the
receipt of the Commitment Notice, Landlord shall notify Tenant in writing of the
Basic Rent that would reflect ninety five percent (95%) of the fair market
rental rate for a 36-month renewal of comparable space in the Project (together
with any increases thereof during the extension period) as of the commencement
of the extension period (“Landlord’s Determination”). Should Tenant disagree
with the Landlord’s Determination, then Tenant shall, not later than twenty
(20) days thereafter, notify Landlord in writing of Tenant’s determination of
those rental terms (“Tenant’s Determination”). Within ten (10) days following
delivery of the Tenant’s Determination, the parties shall attempt to agree on a
licensed real estate broker with at least ten (10) years experience in the
Milpitas/San Jose/Highway 237 market to determine the fair market rental. If the
parties are unable to agree in that time, then each party shall designate a
broker within ten (10) days thereafter. Should either party fail to so designate
a broker within that time, then the broker designated by the other party shall
determine the fair market rental. Should each of the parties timely designate a
broker, then the two brokers so designated shall appoint a third broker who
shall, acting alone, determine the fair market rental for the Premises.

     Within ten (10) business days following the selection of the broker and
such broker’s receipt of the Landlord’s Determination and the Tenant’s
Determination, the broker shall determine whether the rental rate determined by
Landlord or by Tenant more accurately reflects ninety five percent (95%) of the
fair market rental rate for the 36-month renewal of the Lease for the Premises,
as reasonably extrapolated to the commencement of the extension period.
Accordingly, either the Landlord’s Determination or the Tenant’s Determination
shall be selected by the broker as the fair market rental rate for the extension
period. In making such determination, the broker shall consider rental
comparables for the Project and rental comparables for similarly improved space
within the Milpitas/San Jose/Highway 237 market with appropriate adjustment for
location and quality of project, but the broker shall not attribute any factor
for market tenant improvement allowances for renewal leases or brokerage
commissions in making its determination of the fair market rental rate. At any
time before the decision of the broker is rendered, either party may, by written
notice to the other party, accept the rental terms submitted by the other party,
in which event such terms shall be deemed adopted as the agreed fair market
rental. The fees of the broker(s) shall be borne entirely by the party whose
determination of the fair market rental rate was not accepted by the broker.

     Within twenty (20) days after the determination of the rental rate,
Landlord shall prepare an appropriate amendment to this Lease for the extension
period, and Tenant shall execute and return same to Landlord within ten
(10) days after Tenant’s receipt of same. Should the rental rate not be
established by the commencement of the extension period, then Tenant shall
continue paying rent at the rate in effect during the last month of the initial
Term, and a lump sum adjustment shall be made promptly upon the determination of
such new rental.

     If Tenant fails to timely comply with any of the provisions of this
paragraph, Tenant’s right to extend the Term shall be extinguished and the Lease
shall automatically terminate as of the expiration date of the Term, without any
extension and without any liability to Landlord. Tenant shall have no other
right to extend the Term beyond the single thirty-six (36) month extension
period created by this paragraph. Unless agreed to in a writing signed by
Landlord and Tenant, any extension of the Term, whether created by an amendment
to this Lease or by a holdover of the Premises by Tenant, or otherwise, shall be
deemed a part of, and not in addition to, any duly exercised extension period
permitted by this paragraph. Tenant’s rights under this Section 3.3 shall be
personal to Engenio Information Technologies, Inc., and shall not be
transferable without the prior written consent of the Landlord, which consent
may be withheld in Landlord’s sole and absolute discretion; provided, however,
Engenio Information Technologies, Inc., may assign its rights under this
Section 3.3 to a Permitted Transferee without

5



--------------------------------------------------------------------------------



 



obtaining Landlord’s consent. In addition, if Tenant enters into permitted
subleases of the Premises totaling more than fifty percent (50%) of the rentable
square footage of the Premises, Tenant’s rights under this Section 3.3 shall
terminate at the option of Landlord.

ARTICLE IV. RENT AND OPERATING EXPENSES

     SECTION 4.1. BASIC RENT. From and after the Commencement Date, Tenant shall
pay to Landlord without deduction or offset, the rental amount for the Premises
shown in Item 6 of the Basic Lease Provisions (the “Basic Rent”), as such may be
increased pursuant to Section II(D) of the Work Letter and including subsequent
adjustments, if any. Any rental adjustment to Basic Rent shown in Item 6 shall
be deemed to occur on the specified month, whether or not the Commencement Date
occurs at the end of a calendar month. The rent shall be due and payable in
advance commencing on the Commencement Date (as prorated for any partial month)
and continuing thereafter on the first day of each successive calendar month of
the Term. No demand, notice or invoice shall be required for the payment of
Basic Rent. An installment of rent in the amount of one (1) full month’s Basic
Rent at the initial rate specified in Item 6 of the Basic Lease Provisions and
one (1) month’s estimated Tenant’s Share of Operating Expenses (as defined in
Section 4.2) shall be delivered to Landlord concurrently with Tenant’s execution
of this Lease and shall be applied against the Basic Rent and Operating Expenses
first due hereunder.

     SECTION 4.2. OPERATING EXPENSES.

     (a) From and after Commencement Date, Tenant shall pay to Landlord, as
additional rent, Tenant’s Share of all Operating Expenses, as defined in
Section 4.2(f), incurred by Landlord in the operation of the Building and the
Project. The term “Tenant’s Share” means that portion of any Operating Expenses
determined by multiplying the cost of such item by a fraction, the numerator of
which is the Floor Area (set forth in item 8 of the Basic Lease Provisions) and
the denominator of which is the total rentable square footage, as determined
from time to time by Landlord, of (i) the Building, for expenses determined by
Landlord to benefit or relate substantially to the Building rather than the
entire Project, (ii) all of the buildings in the Project, as determined by
Landlord, for expenses determined by Landlord to benefit or relate substantially
to the entire Project rather than any specific building or (iii) all or some of
the buildings within the Project as well as all or a portion of other property
owned by Landlord and/or its affiliates, for expenses which benefit or relate to
such buildings within the Project and such other real property. In the event
that Landlord determines in its reasonable discretion that any premises within
the Building or any building within the Project or any portion of a building or
project within a larger area incurs a non-proportional benefit from any expense,
or is the non-proportional cause of any such expense, Landlord may, allocate a
greater percentage of such Operating Expense to such premises, building or
project, as applicable. The full amount of any management fee payable by
Landlord for the management of Tenant’s Premises that is calculated as a
percentage of the rent payable by Tenant shall be paid in full by Tenant as
additional rent.

     (b) Prior to the start of each full Expense Recovery Period (as defined in
this Section 4.2), Landlord shall give Tenant a written estimate of the amount
of Tenant’s Share of Operating Expenses for the applicable Expense Recovery
Period. Failure to provide such estimate shall not relieve Tenant from its
obligation to pay Tenant’s Share of Operating Expenses or estimated amounts
thereof, if and when Landlord provides such estimate or final payment amount.
Tenant shall pay the estimated amounts to Landlord in equal monthly
installments, in advance concurrently with payments of Basic Rent. If Landlord
has not furnished its written estimate for any Expense Recovery Period by the
time set forth above, Tenant shall continue to pay monthly the estimated
Tenant’s Share of Operating Expenses in effect during the prior Expense Recovery
Period; provided that when the new estimate is delivered to Tenant, Tenant
shall, at the next monthly payment date, pay any accrued estimated Tenant’s
Share of Operating Expenses based upon the new estimate. For purposes hereof,
“Expense Recovery Period” shall mean every twelve month period during the Term
(or portion thereof for the first and last lease years) commencing July 1 and
ending June 30, provided that Landlord shall have the right to change the date
on which an Expense Recovery Period commences in which event appropriate
reasonable adjustments shall be made to Tenant’s Share of Operating Expenses so
that the amount payable by Tenant shall not materially vary as a result of such
change.

     (c) Within one hundred twenty (120) days after the end of each Expense
Recovery Period, Landlord shall furnish to Tenant a statement showing in
reasonable detail the actual or prorated Tenant’s Share of Operating Expenses
incurred by Landlord during the period, and the parties shall within thirty
(30) days thereafter make any payment or allowance necessary to adjust Tenant’s
estimated payments of Tenant’s Share of Operating Expenses, if any, to the
actual Tenant’s Share of Operating Expenses as shown by the annual statement.
Any delay or failure by Landlord in delivering any statement hereunder shall not
constitute a waiver of Landlord’s right to require Tenant to pay Tenant’s Share
of Operating Expenses pursuant hereto. Any amount due Tenant shall be credited
against installments next coming due under this Section 4.2, and any deficiency
shall be paid by Tenant together with the next installment. Should Tenant fail
to object in writing to Landlord’s determination of Tenant’s Share of Operating
Expenses within ninety (90) days following delivery of Landlord’s expense
statement, Landlord’s determination of Tenant’s Share of Operating Expenses for
the applicable Expense Recovery Period shall be conclusive and binding on the
parties for all purposes and any future claims to the contrary shall be barred.

     Provided no Event of Default has occurred which has not either been cured
by Tenant or waived by Landlord, Tenant shall have the right to cause a
certified public accountant, engaged on a non-contingency fee basis, to audit
Operating Expenses by inspecting Landlord’s general ledger of expenses not more
than once during any Expense Recovery Period. However, to the extent that
insurance premiums or any other component of Operating Expenses is determined by
Landlord on the basis of an internal allocation of costs utilizing information
Landlord in good faith deems proprietary, such expense component shall not be
subject to audit. Tenant shall give notice to Landlord of Tenant’s intent to
audit within ninety (90) days after Tenant’s receipt of Landlord’s expense
statement which sets forth Tenant’s Share of Landlord’s actual Operating
Expenses. Such audit shall be conducted at a mutually agreeable time during
normal business hours at the office of Landlord or its management agent where
such accounts are maintained. If Tenant’s audit determines that actual Operating
Expenses have been overstated by

6



--------------------------------------------------------------------------------



 



more than five percent (5%), then subject to Landlord’s right to review and/or
contest the audit results, Landlord shall reimburse Tenant for the reasonable
out-of-pocket costs of such audit. Tenant’s rent shall be appropriately adjusted
to reflect any overstatement in Operating Expenses. In the event of a dispute
between Landlord and Tenant regarding such audit, such dispute shall be
submitted and resolved by binding arbitration pursuant to Section 22.7 below.
All of the information obtained by Tenant and/or its auditor in connection with
such audit, as well as any compromise, settlement, or adjustment reached between
Landlord and Tenant as a result thereof, shall be held in strict confidence and,
except as may be required pursuant to litigation, shall not be disclosed to any
third party, directly or indirectly, by Tenant or its auditor or any of their
officers, agents or employees. Landlord may require Tenant’s auditor to execute
a separate confidentiality agreement affirming the foregoing as a condition
precedent to any audit. In the event of a violation of this confidentiality
covenant in connection with any audit, then in addition to any other legal or
equitable remedy available to Landlord, Tenant shall forfeit its right to any
reconciliation or cost reimbursement payment from Landlord due to said audit
(and any such payment theretofore made by Landlord shall be promptly returned by
Tenant), and Tenant shall have no further audit rights under this Lease.

     (d) Even though this Lease has terminated and the Tenant has vacated the
Premises, when the final determination is made of Tenant’s Share of Operating
Expenses for the Expense Recovery Period in which this Lease terminates, Tenant
shall within thirty (30) days of written notice pay the entire increase over the
estimated Tenant’s Share of Operating Expenses already paid. Conversely, any
overpayment by Tenant shall be rebated by Landlord to Tenant not later than
thirty (30) days after such final determination..

     (e) If, at any time during any Expense Recovery Period, any one or more of
the Operating Expenses are increased to a rate(s) or amount(s) in excess of the
rate(s) or amount(s) used in calculating the estimated Tenant’s Share of
Operating Expenses for the year, then the estimate of Tenant’s Share of
Operating Expenses may be increased by written notice from Landlord for the
month in which such rate(s) or amount(s) becomes effective and for all
succeeding months by an amount equal to Tenant’s Share of the increase. If
Landlord gives Tenant written notice of the amount or estimated amount of the
increase, the month in which the increase will or has become effective, then
Tenant shall pay the increase to Landlord as a part of Tenant’s monthly payments
of the estimated Tenant’s Share of Operating Expenses as provided in
Section 4.2(b), commencing with the month following Tenant’s receipt of
Landlord’s notice. In addition, Tenant shall pay upon written request any such
increases which were incurred prior to the Tenant commencing to pay such monthly
increase.

     (f) The term “Operating Expenses” shall mean and include all Project Costs,
as defined in subsection (g), and Property Taxes, as defined in subsection (h).

     (g) The term “Project Costs” shall include all expenses of operation,
repair and maintenance of the Building and the Project, including without
limitation all appurtenant Common Areas (as defined in Section 6.2), and shall
include the following charges by way of illustration but not limitation: water
and sewer charges; insurance premiums and deductibles and/or reasonable premium
and deductible equivalents should Landlord elect to self-insure all or any
portion of any risk that Landlord is authorized to insure hereunder; license,
permit, and inspection fees; light; power; window washing; trash pickup;
janitorial services to any interior Common Areas; heating, ventilating and air
conditioning; supplies; materials; equipment; tools; the cost of any insurance
or tax consultant utilized by Landlord in connection with the Building and/or
Project; establishment of reasonable reserves for roof replacement and/or
repairs; costs incurred in connection with compliance with any laws or changes
in laws applicable to the Building or the Project; the cost of any capital
investments or replacements (other than tenant improvements for specific
tenants) to the extent of the amortized amount thereof over the useful life of
such capital investments or replacements calculated at a market cost of funds,
all as determined by Landlord, for each such year of useful life during the
Term; costs associated with the maintenance of an air conditioning, heating and
ventilation service agreement, and maintenance of an intrabuilding network cable
service agreement for any intrabuilding network cable telecommunications lines
within the Project, and any other installation, maintenance, repair and
replacement costs associated with such lines; capital costs associated with a
requirement related to demands on utilities by Project tenants, including
without limitation the cost to obtain additional phone connections; labor;
reasonably allocated wages and salaries, fringe benefits, and payroll taxes for
administrative and other personnel directly applicable to the Building and/or
Project, including both Landlord’s personnel and outside personnel; any expense
incurred pursuant to Sections 6.1, 6.2, 6.4, 7.2, and 10.2; and a reasonable
overhead/management fee for the professional operation of the Project not to
exceed the then current market fee charged by owners of similarly improved space
within the Milpitas/San Jose/Highway 237 market. Tenant acknowledges that (i)
Landlord is currently charging a management fee of 3% of Basic Rent and
Operating Expenses; and (ii) such fee is considered market competitive for
purposes of this Lease. It is understood and agreed that Project Costs may
include competitive charges for direct services (including, without limitation,
management and/or operations services) provided by any subsidiary, division or
affiliate of Landlord.

     Notwithstanding the provisions of Section 4.2(g) above, Project Costs shall
not include: (a) the cost of capital improvements (except as set forth above);
(b) all fees, costs, principal and interest related to any mortgage(s) or
deed(s) of trust, all payments made under any ground or underlying lease and all
other non-operating debts of Landlord; (c) the cost of repairs or other work to
the extent Landlord is reimbursed by insurance or condemnation proceeds;
(d) costs in connection with leasing space in the Building (including, without
limitation, brokerage commissions, marketing costs, attorneys’ fees, lease
concessions, rental abatements and construction allowances granted to specific
tenants); (e) costs incurred in connection with the sale, financing or
refinancing of the Building or Project; (f) fines, interest and penalties
incurred due to the late payment of Property Taxes or Project Costs not caused
to by Tenant’s failure to timely pay Basic Rent, Operating Expenses or Property
Taxes; (g) any penalties or damages that Landlord pays to Tenant under this
Lease or to other tenants in the Building or Project under their respective
leases; (h) any costs, fines, or penalties incurred due to violations by
Landlord of any governmental rule or authority; (i) the cost of any service
provided to Tenant or other occupants of the Building or Project for which
Landlord is actually reimbursed by another tenant in the Building; (j) costs
associated with damage or repairs to the Project or Common Areas necessitated by
the willful misconduct of Landlord or Landlord’s

7



--------------------------------------------------------------------------------



 



employees or authorized agents; (k) salaries and benefits or employees over the
level of property manager; (1) legal fees, accountant fees and other expenses
incurred in disputes with other tenants or occupants of the Building or Project
or associated with the enforcement of any other leases or defense of Landlord’s
title to or interest in the Building, Project or any part thereof; (m) services
or installations furnished to any tenant in the Building that are not also
furnished to Tenant; (n) the cost of any service provided to Tenant or other
occupants of the Building or Project for which Landlord is actually reimbursed;
and (o) costs or fees payable to public authorities in connection with any
future construction, renovation and/or improvements to the Project (other than
the Tenant Improvements or any improvements made to the Premises by or for
Tenant) including fees for transit, housing, schools, open space, child care,
arts programs, traffic mitigation measures, environmental impact reports,
traffic studies, and transportation system management plans; provided, however,
any of the foregoing that would be considered part of Property Taxes and/or
billed as such may be included in Property Taxes.

     (h) The term “Property Taxes” as used herein shall include any form of
federal, state, county or local government or municipal taxes, fees, charges or
other impositions of every kind (whether general, special, ordinary or
extraordinary) related to the ownership, leasing or operation of the Premises,
Building or Project, including without limitation, the following: (i) all real
estate taxes or personal property taxes, as such property taxes may be
reassessed from time to time; and (ii) other taxes, charges and assessments
which are levied with respect to this Lease or to the Building and/or the
Project, and any improvements, fixtures and equipment and other property of
Landlord located in the Building and/or the Project, (iii) all assessments and
fees for public improvements, services, and facilities and impacts thereon,
including without limitation arising out of any Community Facilities Districts,
“Mello Roos” districts, similar assessment districts, and any traffic impact
mitigation assessments or fees; (iv) any tax, surcharge or assessment which
shall be levied in addition to or in lieu of real estate or personal property
taxes, other than taxes covered by Article VIII; and (v) taxes based on the
receipt of rent (including gross receipts or sales taxes applicable to the
receipt of rent), and (vi) costs and expenses incurred in contesting the amount
or validity of any Property Tax by appropriate proceedings. Notwithstanding the
foregoing, Property Taxes shall not include any (i) net income, capital, stock,
succession, transfer, franchise, gift, estate or inheritance tax; (ii) any item
to the extent otherwise included in Project Costs; (iii) any environmental
assessments, charges or liens arising in connection with the remediation of
Hazardous Materials from the Project, the causation of which arose prior to the
Commencement Date or to the extent caused by Landlord, its agents, employees or
contractors or any tenant of the Project (other than Tenant or its sublessees or
assignees); or (iv) reserves for future Property Taxes. If any Property Taxes
are payable in installments over a period of time, Tenant shall be liable only
for the payment of those installments falling due and payable during the Term,
with appropriate proration for fractional years.

     SECTION 4.3. SECURITY DEPOSIT. Concurrently with Tenant’s delivery of this
Lease, Tenant shall deposit with Landlord the sum, if any, stated in Item 9 of
the Basic Lease Provisions, to be held by Landlord as security for the full and
faithful performance of all of Tenant’s obligations under this Lease (the
“Security Deposit”). Landlord shall not be required to keep this Security
Deposit separate from its general funds, and Tenant shall not be entitled to
interest on the Security Deposit. Subject to the last sentence of this Section,
the Security Deposit shall be understood and agreed to be the property of
Landlord upon Landlord’s receipt thereof, and may be utilized by Landlord in its
sole and absolute discretion towards the payment of all expenses by Landlord for
which Tenant would be required to reimburse Landlord under this Lease, including
without limitation brokerage commissions and Tenant Improvement costs. Upon any
Event of Default by Tenant (as defined in Section 14.1), Landlord may, in its
sole and absolute discretion, retain, use or apply the whole or any part of the
Security Deposit to pay any sum which Tenant is obligated to pay under this
Lease, sums that Landlord may expend or be required to expend by reason of the
Event of Default by Tenant or any loss or damage that Landlord may suffer by
reason of the Event of Default or costs incurred by Landlord in connection with
the repair or restoration of the Premises pursuant to Section 15.3 of this Lease
upon expiration or earlier termination of this Lease. In no event shall Landlord
be obligated to apply the Security Deposit upon an Event of Default and
Landlord’s rights and remedies resulting from an Event of Default, including
without limitation, Tenant’s failure to pay Basic Rent, Tenant’s Share of
Operating Expenses or any other amount due to Landlord pursuant to this Lease,
shall not be diminished or altered in any respect due to the fact that Landlord
is holding the Security Deposit. If any portion of the Security Deposit is
applied by Landlord as permitted by this Section, Tenant shall within five
(5) business days after written demand by Landlord deposit cash with Landlord in
an amount sufficient to restore the Security Deposit to its original amount. If
Tenant fully performs its obligations under this Lease, the Security Deposit
shall be returned to Tenant (or, at Landlord’s option, to the last assignee of
Tenant’s interest in this Lease) within thirty (30) days after the expiration of
the Term, provided that Tenant agrees that Landlord may retain the Security
Deposit to the extent and until such time as all amounts due from Tenant in
accordance with this Lease have been determined and paid in full and Tenant
agrees that Tenant shall have no claim against Landlord for Landlord’s retaining
such Security Deposit to the extent provided in this Section.

ARTICLE V. USES

     SECTION 5.1. USE. Tenant shall use the Premises only for the purposes
stated in Item 3 of the Basic Lease Provisions, all in accordance with
applicable laws and restrictions and pursuant to approvals to be obtained by
Tenant from all relevant and required governmental agencies and authorities. The
parties agree that any contrary use shall be deemed to cause material and
irreparable harm to Landlord and shall entitle Landlord to injunctive relief in
addition to any other available remedy. Tenant, at its expense, shall procure,
maintain and make available for Landlord’s inspection throughout the Term, all
governmental approvals, licenses and permits required for the proper and lawful
conduct of Tenant’s permitted use of the Premises. Tenant shall not do or permit
anything to be done in or about the Premises which will in any way unreasonably
interfere with the rights of other occupants of the Building or the Project, or
use or allow the Premises to be used for any unlawful purpose, nor shall Tenant
permit any nuisance or commit any waste in the Premises or the Project. Tenant
shall not perform any work or conduct any business whatsoever in the Project
other than inside the Premises. Tenant shall not do or permit to be done
anything which will invalidate or increase the cost of any insurance policy(ies)
covering the Building, the Project and/or their contents, and shall comply with
all applicable insurance underwriters rules. Subject to the provisions of
Article IV,

8



--------------------------------------------------------------------------------



 



Tenant shall comply at its expense with all present and future laws, ordinances,
restrictions, regulations, orders, rules and requirements of all governmental
authorities that pertain to Tenant or its use of the Premises, including without
limitation all federal and state occupational health and safety requirements,
whether or not Tenant’s compliance will necessitate expenditures or interfere
with its use and enjoyment of the Premises. Tenant shall comply at its expense
with all present and future covenants, conditions, easements or restrictions now
or hereafter affecting or encumbering the Building and/or Project, and any
amendments or modifications thereto, including without limitation the payment by
Tenant of any periodic or special dues or assessments charged against the
Premises or Tenant which may be allocated to the Premises or Tenant in
accordance with the provisions thereof; provided, however, such future
restrictions or requirements do not materially derogate the rights of Tenant or
materially increase the obligations of Tenant under this Lease. Tenant shall
promptly upon demand reimburse Landlord for any additional insurance premium
charged by reason of Tenant’s failure to comply with the provisions of this
Section, and shall indemnify Landlord from any liability and/or expense
resulting from Tenant’s noncompliance.

     SECTION 5.2. SIGNS. Tenant, and its successors and assigns, shall have the
right to install and maintain during the Term one (1) exterior “eye-brow” sign
on the Building (the “Eye-Brow Sign”). Landlord, acting reasonably and in good
faith, shall designate the location of the Eye-Brow Sign. Except as approved in
writing by Landlord, in its sole and absolute discretion, Tenant shall have no
right to maintain signs in any other location in, on or about the Premises, the
Building or the Project and shall not place or erect any other signs that are
visible from the exterior of the Building. The size, design, graphics, material,
style, color and other physical aspects of any permitted sign shall be subject
to Landlord’s written determination, as determined solely by Landlord, prior to
installation, that signage is in compliance with any covenants, conditions or
restrictions encumbering the Premises and Landlord’s signage program for the
Project, as in effect from time to time and approved by the City in which the
Premises are located (“Signage Criteria”). Prior to placing or erecting any such
signs, Tenant shall obtain and deliver to Landlord a copy of any applicable
municipal or other governmental permits and approvals and comply with any
applicable insurance requirements for such signage. Tenant shall be responsible
for the cost of any permitted sign, including the fabrication, installation,
maintenance and removal thereof and the cost of any permits therefor. If Tenant
fails to maintain its sign in good condition, or if Tenant fails to remove same
upon termination of this Lease and repair and restore any damage caused by the
sign or its removal, Landlord may do so at Tenant’s expense. Landlord shall have
the right to temporarily remove any signs in connection with any repairs or
maintenance in or upon the Building. The term “sign” as used in this Section
shall include all signs, designs, monuments, displays, advertising materials,
logos, banners, projected images, pennants, decals, pictures, notices,
lettering, numerals or graphics.

     SECTION 5.3. HAZARDOUS MATERIALS.

     (a) For purposes of this Lease, the term “Hazardous Materials” includes (i)
any “hazardous material” as defined in Section 25501(o) of the California Health
and Safety Code, (ii) hydrocarbons, polychlorinated biphenyls or asbestos,
(iii) any toxic or hazardous materials, substances, wastes or materials as
defined pursuant to any other applicable state, federal or local law or
regulation, and (iv) any other substance or matter which may result in liability
to any person or entity as result of such person’s possession, use, release or
distribution of such substance or matter under any statutory or common law
theory.

     (b) Except for ordinary quantities of office and cleaning supplies
customarily used in projects similar to the Project, which shall be used in full
compliance with all Hazardous Materials laws, Tenant shall not cause or permit
any Hazardous Materials to be brought upon, stored, used, generated, released or
disposed of on, under, from or about the Premises (including without limitation
the soil and groundwater thereunder) without the prior written consent of
Landlord, which consent may be given or withheld in Landlord’s sole and absolute
discretion. Notwithstanding the foregoing, Tenant shall have the right, without
obtaining prior written consent of Landlord: (A) to utilize within the Premises
a reasonable quantity of standard office products that may contain Hazardous
Materials (such as photocopy toner, “White Out”, and the like), provided
however, that (i) Tenant shall maintain such products in their original retail
packaging, shall follow all instructions on such packaging with respect to the
storage, use and disposal of such products, and shall otherwise comply with all
applicable laws with respect to such products, and (ii) all of the other terms
and provisions of this Section 5.3 shall apply with respect to Tenant’s storage,
use and disposal of all such products, and (B) to utilize within the Premises
those Hazardous Materials in kind and content listed on the Environmental
Questionnaire delivered to Landlord prior to the execution of this Lease to the
extent the use of such Hazardous Materials are permitted by Landlord’s insurance
and do not increase the amount of the premiums of such insurance, provided that
Tenant shall comply with all applicable laws with respect to such Hazardous
Materials and all of the other terms and provisions of this Section 5.3 shall
apply with respect to Tenant’s storage, use and disposal of such Hazardous
Materials. Landlord may, in its sole and absolute discretion, place such
conditions as Landlord deems appropriate with respect to Tenant’s use of any
such Hazardous Materials, and may further require that Tenant demonstrate that
any such Hazardous Materials are necessary or useful to Tenant’s business and
will be generated, stored, used and disposed of in a manner that complies with
all applicable laws and regulations pertaining thereto and with good business
practices. Tenant understands that Landlord may utilize an environmental
consultant to assist in determining conditions of approval in connection with
the storage, generation, release, disposal or use of Hazardous Materials by
Tenant on or about the Premises, and/or to conduct periodic inspections of the
storage, generation, use, release and/or disposal of such Hazardous Materials by
Tenant on and from the Premises, and Tenant agrees that any costs incurred by
Landlord in connection therewith shall be reimbursed by Tenant to Landlord as
additional rent hereunder upon demand; however, Tenant shall have no obligation
to reimburse Landlord for any costs incurred in connection with any
environmental consultant retained by Landlord pursuant to this Section unless
Tenant shall be in default under this Section 5.3 and such costs are covered by
Tenant’s indemnity obligations contained in this Section 5.3.

     (c) Prior to the execution of this Lease, Tenant shall complete, execute
and deliver to Landlord an Environmental Questionnaire and Disclosure Statement
(the “Environmental Questionnaire”) in the form of Exhibit B attached hereto.
The completed Environmental Questionnaire shall be deemed incorporated into this

9



--------------------------------------------------------------------------------



 



Lease for all purposes, and Landlord shall be entitled to rely fully on the
information contained therein. On each anniversary of the Commencement Date
until the expiration or sooner termination of this Lease, Tenant shall disclose
to Landlord in writing the names and amounts of all Hazardous Materials which
were stored, generated, used, released and/or disposed of on, under or about the
Premises for the twelve-month period prior thereto, and which Tenant desires to
store, generate, use, release and/or dispose of on, under or about the Premises
for the succeeding twelve-month period. In addition, to the extent Tenant is
permitted to utilize Hazardous Materials upon the Premises, Tenant shall
promptly provide Landlord with complete and legible copies of all the following
environmental documents relating thereto: reports filed pursuant to any
self-reporting requirements; permit applications, permits, monitoring reports,
emergency response or action plans, workplace exposure and community exposure
warnings or notices and all other reports, disclosures, plans or documents (even
those which may be characterized as confidential) relating to water discharges,
air pollution, waste generation or disposal, and underground storage tanks for
Hazardous Materials; orders, reports, notices, listings and correspondence (even
those which may be considered confidential) of or concerning the release,
investigation of, compliance, cleanup, remedial and corrective actions, and
abatement of Hazardous Materials; and all complaints, pleadings and other legal
documents filed by or against Tenant related to Tenant’s use, handling, storage,
release and/or disposal of Hazardous Materials.

     (d) Landlord and its agents shall have the right, but not the obligation,
to inspect, sample and/or monitor the Premises and/or the soil or groundwater
thereunder at any time to determine whether Tenant is complying with the terms
of this Section 5.3, and in connection therewith Tenant shall provide Landlord
with full access to all facilities, records and personnel related thereto. If
Tenant is not in compliance with any of the provisions of this Section 5.3, or
in the event of a release of any Hazardous Material on, under or about the
Premises caused or permitted by Tenant, its agents, employees, contractors,
licensees or invitees, Landlord and its agents shall have the right, but not the
obligation, without limitation upon any of Landlord’s other rights and remedies
under this Lease, to immediately enter upon the Premises without notice and to
discharge Tenant’s obligations under this Section 5.3 at Tenant’s expense,
including without limitation the taking of emergency or long-term remedial
action. Landlord and its agents shall endeavor to minimize interference with
Tenant’s business in connection therewith, but shall not be liable for any such
interference. In addition, Landlord, at Tenant’s expense, shall have the right,
but not the obligation, to join and participate in any legal proceedings or
actions initiated in connection with any claims arising out of the storage,
generation, use, release and/or disposal by Tenant or its agents, employees,
contractors, licensees or invitees of Hazardous Materials on, under, from or
about the Premises.

     (e) If the presence of any Hazardous Materials on, under, from or about the
Premises or the Project caused or permitted by Tenant or its agents, employees,
contractors, licensees or invitees results in (i) injury to any person,
(ii) injury to or any contamination of the Premises or the Project, or
(iii) injury to or contamination of any real or personal property wherever
situated, Tenant, at its expense, shall promptly take all actions necessary to
return the Premises and the Project and any other affected real or personal
property owned by Landlord to the condition existing prior to the introduction
of such Hazardous Materials and to remedy or repair any such injury or
contamination, including without limitation, any cleanup, remediation, removal,
disposal, neutralization or other treatment of any such Hazardous Materials.
Notwithstanding the foregoing, Tenant shall not, without Landlord’s prior
written consent, which consent may be given or withheld in Landlord’s sole and
absolute discretion, take any remedial action in response to the presence of any
Hazardous Materials on, from, under or about the Premises or the Project or any
other affected real or personal property owned by Landlord or enter into any
similar agreement, consent, decree or other compromise with any governmental
agency with respect to any Hazardous Materials claims; provided however,
Landlord’s prior written consent shall not be necessary in the event that the
presence of Hazardous Materials on, under or about the Premises or the Project
or any other affected real or personal property owned by Landlord (i) imposes an
immediate threat to the health, safety or welfare of any individual and (ii) is
of such a nature that an immediate remedial response is necessary and it is not
possible to obtain Landlord’s consent before taking such action. To the fullest
extent permitted by law, Tenant shall indemnify, hold harmless, protect and
defend (with attorneys reasonably acceptable to Landlord) Landlord and Master
Lessor, and any successors to all or any portion of Landlord’s and/or Master
Lessor’s interest in the Premises and in the Project and in any other real or
personal property owned by Landlord or Master Lessor, from and against any and
all liabilities, losses, damages, diminution in value, judgments, fines,
demands, claims, recoveries, deficiencies, costs and expenses (including without
limitation reasonable attorneys’ fees, court costs and other professional
expenses), whether foreseeable or unforeseeable, arising directly or indirectly
out of the use, generation, storage, treatment, release, on- or off-site
disposal or transportation of Hazardous Materials by Tenant or Tenant’s agents,
employees, contractors, licensees or invitees on, into, from, under or about the
Premises, the Building or the Project and any other real or personal property
owned by Landlord or Master Lessor. Such indemnity obligation shall specifically
include, without limitation, the cost of any required or necessary repair,
restoration, cleanup or detoxification of the Premises, the Building and the
Project and any other real or personal property owned by Landlord or Master
Lessor, the preparation of any closure or other required plans, whether or not
such action is required or necessary during the Term or after the expiration of
this Lease and any loss of rental due to the inability to lease the Premises or
any portion of the Building or Project as a result of such Hazardous Material or
remediation thereof. If it is at any time discovered that Hazardous Materials
have been released on, into, from, under or about the Premises during the Term,
or that Tenant or its agents, employees, contractors, licensees or invitees may
have caused or permitted the release of a Hazardous Material on, under, from or
about the Premises, the Building or the Project or any other real or personal
property owned by Landlord or Master Lessor, Tenant shall, at Landlord’s
request, immediately prepare and submit to Landlord a comprehensive plan,
subject to Landlord’s approval, specifying the actions to be taken by Tenant to
return the Premises, the Building or the Project or any other real or personal
property owned by Landlord or Master Lessor, to the condition existing prior to
the introduction of such Hazardous Materials. Upon Landlord’s approval of such
cleanup plan, Tenant shall, at its expense, and without limitation of any rights
and remedies of Landlord under this Lease or at law or in equity, immediately
implement such plan and proceed to cleanup such Hazardous Materials in
accordance with all applicable laws and as required by such plan and this Lease.
The provisions of this Section 5.3(e) shall expressly survive the expiration or
sooner termination of this Lease.

10



--------------------------------------------------------------------------------



 



     (f) Landlord hereby discloses to Tenant, and Tenant hereby acknowledges,
certain facts relating to Hazardous Materials at the Project known by Landlord
to exist as of the date of this Lease, as more particularly described in
Exhibit C attached hereto. Tenant shall have no liability or responsibility with
respect to the Hazardous Materials facts described in Exhibit C, nor with
respect to any Hazardous Materials which were not used, generated, stored,
treated, released, disposed or transported on- or off-site, by Tenant or
Tenant’s agents, employees, contractors, licensees or invitees. Notwithstanding
the preceding two sentences, Tenant agrees to notify its agents, employees,
contractors, licensees, and invitees of any exposure or potential exposure to
Hazardous Materials at the Premises that Landlord brings to Tenant’s attention.
Provided such information is accurate, Tenant hereby acknowledges that this
disclosure satisfies any obligation of Landlord to Tenant pursuant to California
Health & Safety Code Section 25359.7, or any amendment or substitute thereto or
any other disclosure obligations of Landlord. Landlord shall take
responsibility, at its sole cost and expense, for any govenrmentally-required
clean-up, remediation, removal, disposal, neutralization or other treatment of
Hazardous Materials conditions described in this Section 5.3(f). The foregoing
obligation on the part of Landlord shall include the reasonable costs
(including, without limitation, reasonable attorney’s fees) of defending Tenant
from and against any legal action or proceeding instituted by any governmental
agency in connection with such clean-up, remediation, removal, disposal,
neutralization or other treatment of such conditions, provided that Tenant
promptly tenders such defense to Landlord. Tenant agrees to notify its agents,
employees, contractors, licensees, and invitees of any exposure or potential
exposure to Hazardous Materials at the Premises that Landlord brings to Tenant’s
attention.

ARTICLE VI. COMMON AREAS; SERVICES

     SECTION 6.1. UTILITIES AND SERVICES. Tenant shall be responsible for and
shall pay promptly, directly to the appropriate supplier, all charges for water,
gas, electricity, sewer, heat, light, power, telephone, telecommunications
service, refuse pickup, janitorial service, interior landscape maintenance and
all other utilities, materials and services furnished directly to Tenant or the
Premises or used by Tenant in, on or about the Premises during the Term,
together with any taxes thereon. If any utilities or services are not separately
metered or assessed to Tenant, Landlord shall make a reasonable determination of
Tenant’s proportionate share of the cost of such utilities and services, and
Tenant shall pay such amount to Landlord, as an item of additional rent, within
twenty (20) days after receipt of Landlord’s statement or invoice therefor.
Alternatively, Landlord may elect to include such cost in the definition of
Project Costs in which event Tenant shall pay Tenant’s proportionate share of
such costs in the manner set forth in Section 4.2. Landlord shall not be liable
for damages or otherwise for any failure or interruption of any utility or other
service furnished to the Premises, and no such failure or interruption shall be
deemed an eviction or entitle Tenant to terminate this Lease or withhold or
abate any rent due hereunder. Notwithstanding the foregoing, if as a result of
the direct actions of Landlord, its employees, contractors or authorized agents,
for more than three (3) consecutive business days following written notice to
Landlord there is no HVAC or electricity services to all or a portion of the
Premises, or such an interruption of other essential utilities and building
services, such as fire protection or water, so that all or a portion of the
Premises cannot be used by Tenant, then Tenant’s Basic Rent (or an equitable
portion of such Basic Rent to the extent that less than all of the Premises are
affected) shall thereafter be abated until the Premises are again usable by
Tenant; provided, however, that if Landlord is diligently pursuing the repair of
such utilities or services and Landlord provides substitute services reasonably
suitable for Tenant’s purposes, as for example, bringing in portable
air-conditioning equipment, then there shall not be an abatement of Basic Rent.
The foregoing provisions shall be Tenant’s sole recourse and remedy in the event
of such an interruption of services, and shall not apply in case of the actions
of parties other than Landlord, its employees, contractors or authorized agents,
or in the case of damage to, or destruction of, the Premises (which shall be
governed by the provisions of Article XI of the Lease). Any disputes concerning
the foregoing provisions shall be submitted to and resolved by JAMS arbitration
pursuant to Section 22.7 of this Lease. Landlord shall at all reasonable times
have free access to the Building and Premises to install, maintain, repair,
replace or remove all electrical and mechanical installations of Landlord.
Tenant acknowledges that the costs incurred by Landlord related to providing
above-standard utilities to Tenant, including, without limitation, telephone
lines, may be charged to Tenant.

     SECTION 6.2. OPERATION AND MAINTENANCE OF COMMON AREAS. During the Term,
Landlord shall operate, repair and maintain all Common Areas within the Building
and the Project. The term “Common Areas” shall mean all areas within the
exterior boundaries of the Building and other buildings in the Project which are
not held for exclusive use by persons entitled to occupy space, and all other
appurtenant areas and improvements within the Project provided by Landlord for
the common use of Landlord and tenants and their respective employees and
invitees, including without limitation parking areas and structures, driveways,
sidewalks, landscaped and planted areas, hallways and interior stairwells not
located within the premises of any tenant, common electrical rooms and roof
access entries, common entrances and lobbies, elevators, and restrooms not
located within the premises of any tenant.

     SECTION 63. USE OF COMMON AREAS. The occupancy by Tenant of the Premises
shall include the use of the Common Areas in common with Landlord and with all
others for whose convenience and use the Common Areas may be provided by
Landlord, subject, however, to compliance with all reasonable rules and
regulations as are prescribed from time to time by Landlord. Landlord shall
operate and maintain the Common Areas in the manner Landlord may determine to be
appropriate. All costs incurred by Landlord for the maintenance and operation of
the Common Areas shall be included in Project Costs except as expressly
prohibited by Section 4.2 or to the extent any particular cost incurred is
related to or associated with a specific tenant and can be charged to such
tenant of the Project. Landlord shall at all times during the Term have
exclusive control of the Common Areas, and may restrain or permit any use or
occupancy, except as authorized by Landlord’s reasonable rules and regulations.
Tenant shall keep the Common Areas clear of any obstruction or unauthorized use
related to Tenant’s operations or use of Premises, including without limitation,
planters and furniture. Landlord may temporarily close any portion of the Common
Areas for repairs, remodeling and/or alterations, to prevent a public dedication
or the accrual of prescriptive rights, or for any other reason deemed sufficient
by Landlord, without liability to Landlord.

11



--------------------------------------------------------------------------------



 



Tenant shall have access to the Premises and Common Areas twenty-four (24) hours
per day, three hundred sixty five (365) days per year.

     SECTION 6.4. PARKING. Tenant shall be entitled, at no additional cost, to
the number of vehicle parking spaces set forth in Item 14 of the Basic Lease
Provisions, which spaces shall be unreserved and unassigned, on those portions
of the Common Areas designated by Landlord for parking. Landlord shall designate
and mark fifteen (15) of such spaces in the front of the Premises as “reserved”
for Tenant. Tenant shall not use more parking spaces than such number. All
parking spaces shall be used only for parking of vehicles no larger than full
size passenger automobiles, sports utility vehicles or pickup trucks. Tenant
shall not permit or allow any vehicles that belong to or are controlled by
Tenant or Tenant’s employees, suppliers, shippers, customers or invitees to be
loaded, unloaded or parked in areas other than those designated by Landlord for
such activities. If Tenant permits or allows any of the prohibited activities
described above, then Landlord shall have the right, without notice, in addition
to such other rights and remedies that Landlord may have, to remove or tow away
the vehicle involved and charge the costs to Tenant. Parking within the Common
Areas shall be limited to striped parking stalls, and no parking shall be
permitted in any driveways, access ways or in any area which would prohibit or
impede the free flow of traffic within the Common Areas. There shall be no
parking of any vehicles for longer than a forty-eight (48) hour period unless
otherwise authorized by Landlord, and vehicles which have been abandoned or
parked in violation of the terms hereof may be towed away at the owner’s
expense. Nothing contained in this Lease shall be deemed to create liability
upon Landlord for any damage to motor vehicles of visitors or employees, for any
loss of property from within those motor vehicles, or for any injury to Tenant,
its visitors or employees, unless ultimately determined (i) to be caused by the
willful misconduct of Landlord, Landlord’s employees or authorized agents; or
(ii) that Landlord had knowledge of the likelihood of such condition, a
reasonable opportunity to take reasonable protective measures and failed to do
so. Landlord shall have the right to establish, and from time to time amend, and
to enforce against all users all reasonable rules and regulations (including the
designation of areas for employee parking) that Landlord may deem necessary and
advisable for the proper and efficient operation and maintenance of parking
within the Common Areas. Landlord shall have the right to construct, maintain
and operate lighting facilities within the parking areas; to change the area,
level, location and arrangement of the parking areas and improvements therein;
to restrict parking by tenants, their officers, agents and employees to employee
parking areas; to enforce parking charges (by operation of meters or otherwise);
and to do and perform such other acts in and to the parking areas and
improvements therein as, in the use of good business judgment, Landlord shall
determine to be advisable. Any person using the parking area shall observe all
directional signs and arrows and any posted speed limits. In no event shall
Tenant interfere with the use and enjoyment of the parking area by other tenants
of the Project or their employees or invitees. Parking areas shall be used only
for parking vehicles. Washing, waxing, cleaning or servicing of vehicles, or the
storage of vehicles for longer than 48-hours, is prohibited unless otherwise
authorized by Landlord. Tenant shall be liable for any damage to the parking
areas caused by Tenant or Tenant’s employees, suppliers, shippers, customers or
invitees, including without limitation damage from excess oil leakage. Tenant
shall have no right to install any fixtures, equipment or personal property in
the parking areas.

     SECTION 6.5. CHANGES AND ADDITIONS BY LANDLORD. Landlord reserves the right
to make alterations or additions to the Building or the Project, or to the
attendant fixtures, equipment and Common Areas. Landlord may at any time
relocate or remove any of the various buildings, parking areas, and other Common
Areas, and may add buildings and areas to the Project from time to time. No
change shall entitle Tenant to any abatement of rent or other claim against
Landlord, provided that the change does not deprive Tenant of reasonable access
to or use of the Premises. Notwithstanding the foregoing, no change by Landlord
to the Common Areas shall: (i) materially impair access to and from the Premises
from the parking areas, (ii) reduce the number of Tenant’s parking spaces
granted under this Lease, or (iii) otherwise unreasonably interfere with
Tenant’s access to and use of the Premises, the parking areas and the Common
Areas adjacent to the Building in any material manner without Tenant’s prior
written consent, which shall not be unreasonably withheld.

ARTICLE VII. MAINTAINING THE PREMISES

     SECTION 7.1. TENANT’S MAINTENANCE AND REPAIR. Tenant at its sole expense
shall maintain and make all repairs and replacements necessary to keep the
Premises in the condition as existed on the Commencement Date (or on any later
date that the improvements may have been installed), excepting ordinary wear and
tear, including without limitation all interior glass, doors, door closures,
hardware, fixtures, electrical, plumbing, fire extinguisher equipment and other
equipment installed in the Premises and all Alterations constructed by Tenant
pursuant to Section 7.3 below. Notwithstanding the foregoing, Tenant shall have
no obligation to repair, maintain or repair the roof, foundations, footings,
structural systems, exterior glass, sky lights (including seals), electrical and
mechanical systems, plumbing, sewer and other utility lines outside the Premises
or within the Building’s slab, landscaping, walkways, fencing, parking areas,
exterior lighting, exterior walls all of which shall be the responsibility of
Landlord. Any damage or deterioration of the Premises shall not be deemed
ordinary wear and tear if the same could have been prevented by good maintenance
practices by Tenant. As part of its maintenance obligations hereunder, Tenant
shall, at Landlord’s request, provide Landlord with copies of all maintenance
schedules, reports and notices prepared by, for or on behalf of Tenant. All
repairs and replacements shall be at least equal in quality to the original
work, shall be made only by a licensed contractor approved in writing in advance
by Landlord and shall be made only at the time or times approved by Landlord.
Any contractor utilized by Tenant shall be subject to Landlord’s standard
requirements for contractors, as modified from time to time. Landlord may impose
reasonable restrictions and requirements with respect to repairs, as provided in
Section 7.3, and the provisions of Section 7.4 shall apply to all repairs.
Alternatively, Landlord may elect to perform any repair and maintenance of the
electrical and mechanical systems and any air conditioning, ventilating or
heating equipment serving the Premises and include the cost thereof as part of
Tenant’s Share of Operating Expenses. If Tenant fails to properly maintain
and/or repair the Premises as herein provided following Landlord’s notice and
the expiration of the applicable cure period (or earlier if Landlord determines
that such work must be performed prior to such time in order to avoid damage to
the Premises or Building or other detriment), then Landlord may elect, but shall
have no

12



--------------------------------------------------------------------------------



 



obligation, to perform any repair or maintenance required hereunder on behalf of
Tenant and at Tenant’s expense, and Tenant shall reimburse Landlord upon demand
for all reasonable costs incurred upon submission of an invoice.

     SECTION 7.2. LANDLORD’S MAINTENANCE AND REPAIR. Subject to Section 7.1 and
Article XI, Landlord shall provide service, maintenance and repair with respect
to any air conditioning, ventilating or heating equipment which serves the
Premises (exclusive, however, of supplemental HVAC equipment serving only the
Premises), and shall maintain in good repair all elements and portions of the
roof, foundations, footings, the exterior surfaces of the exterior walls of the
Building (including exterior glass), skylights (including seals), and the
structural, electrical and mechanical systems, except that Tenant at its expense
shall make all repairs which Landlord deems reasonably necessary as a result of
the act or negligence of Tenant, its agents, employees, invitees, subtenants or
contractors. Landlord shall have the right to employ or designate any reputable
person or firm, including any employee or agent of Landlord or any of Landlord’s
affiliates or divisions, to perform any service, repair or maintenance function;
provided that any employee or affiliate of Landlord shall not charge in excess
of the fair market value for such service. Landlord need not make any other
improvements or repairs except as specifically required under this Lease, and
nothing contained in this Section shall limit Landlord’s right to reimbursement
from Tenant for maintenance, repair costs and replacement costs as provided
elsewhere in this Lease. Tenant understands that it shall not make repairs at
Landlord’s expense or by rental offset. Tenant further understands that Landlord
shall not be required to make any repairs to the roof, foundations, footings,
the exterior surfaces of the exterior walls of the Building (excluding exterior
glass), or structural, electrical or mechanical systems unless and until Tenant
has notified Landlord in writing of the need for such repair and Landlord shall
have a reasonable period of time thereafter to commence and complete said
repair, if warranted. Except as set forth in Section 4.2, all costs of any
maintenance, repairs and replacement on the part of Landlord provided hereunder
shall be considered part of Project Costs.

     SECTION 7.3. ALTERATIONS. Except as otherwise provided in this Section,
Tenant shall make no alterations, additions, fixtures or improvements
(“Alterations”) to the Premises or the Building without the prior written
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. Notwithstanding the foregoing, in the event that any
requested Alteration would result in a change from Landlord’s building standard
materials and specifications for the Project (“Standard Improvements”), Landlord
may withhold consent to such Alteration in its sole and absolute discretion. In
the event Landlord so consents to a change from the Standard Improvements (such
change being referred to as a “Non-Standard Improvement”), Tenant shall be
responsible for the cost of replacing such Non-Standard Improvement with the
applicable Standard Improvement (“Replacements”) which Replacements shall be
completed prior to the Expiration Date or earlier termination of this Lease. A
copy of the Standard Improvements are attached hereto as Exhibit F. Landlord
shall not unreasonably withhold its consent to any Alterations which cost less
than Two Dollar ($2.00) per square foot of the Premises and do not (i) affect
the exterior of the Building or outside areas (or be visible from adjoining
sites), or (ii) affect or penetrate any of the structural portions of the
Building, including but not limited to the roof, or (iii) require any change to
the basic floor plan of the Premises (including, without limitation, the adding
of any additional “office” square footage) or any change to any structural or
mechanical systems of the Premises, or (iv) fail to comply with any applicable
governmental requirements or require any governmental permit as a prerequisite
to the construction thereof, or (v) result in the Premises requiring building
services beyond the level normally provided to other tenants, or (vi) interfere
in any manner with the proper functioning of, or Landlord’s access to, any
mechanical, electrical, plumbing or HVAC systems, facilities or equipment
located in or serving the Building, or (vii) diminish the value of the Premises
(as determined by Landlord in its reasonable discretion) including, without
limitation, using lesser quality materials than those existing in the Premises,
or (viii) alter or replace Standard Improvements. Landlord may impose any
condition to its consent, including but not limited to a requirement that the
installation and/or removal of all Alterations and Replacements be covered by a
lien and completion bond satisfactory to Landlord in its sole and absolute
discretion and requirements as to the manner and time of performance of such
work. Landlord shall in all events, whether or not Landlord’s consent is
required, have the right to approve the contractor performing the installation
and removal of Alterations and Replacements and Tenant shall not permit any
contractor not approved by Landlord to perform any work on the Premises or on
the Building. Tenant shall obtain all required permits for the installation and
removal of Alterations and Replacements and shall perform the installation and
removal of Alterations and Replacements in compliance with all applicable laws,
regulations and ordinances, including without limitation the Americans with
Disabilities Act, all covenants, conditions and restrictions affecting the
Project, and the Rules and Regulations as described in Article XVII. Tenant
understands and agrees that Landlord shall be entitled to a supervision fee in
the amount of five percent (5%) of the cost of such Alterations either requiring
a permit from the City of Milpitas or affecting any mechanical, electrical,
plumbing or HVAC systems, facilities or equipment located in or serving the
Building. Under no circumstances shall Tenant make any Alterations or
Replacements which incorporate any Hazardous Materials, including without
limitation asbestos-containing construction materials into the Premises, the
Building or the Common Area. If any governmental entity requires, as a condition
to any proposed Alterations by Tenant, that improvements be made to the Common
Areas, and if Landlord consents to such improvements to the Common Areas (which
consent may be withheld in the sole and absolute discretion of Landlord), then
Tenant shall, at Tenant’s sole expense, make such required improvements to the
Common Areas in such manner, utilizing such materials, and with such
contractors, architects and engineers as Landlord may require in its sole and
absolute discretion. Any request for Landlord’s consent to any proposed
Alterations shall be made in writing and shall contain architectural plans
describing the work in detail reasonably satisfactory to Landlord. Landlord may
elect to cause its architect to review Tenant’s architectural plans, and the
reasonable cost of that review shall be reimbursed by Tenant. Should the work
proposed by Tenant and consented to by Landlord modify the basic floor plan of
the Premises, then Tenant shall, at its expense, furnish Landlord with as-built
drawings and CAD disks compatible with Landlord’s systems and standards. Unless
Landlord otherwise agrees in writing, all Alterations made or affixed to the
Premises, the Building or to the Common Area (excluding moveable trade fixtures
and furniture), including without limitation all Tenant Improvements constructed
pursuant to the Work Letter (except as otherwise provided in the Work Letter),
shall become the property of Landlord and shall be surrendered with the Premises
at the end of the Term; except that Landlord may, by notice to Tenant given
either prior to or following the expiration or termination of this Lease,
require Tenant to remove by the Expiration

13



--------------------------------------------------------------------------------



 



Date, or sooner termination date of this Lease, or within ten (10) days
following notice to Tenant that such removal is required if notice is given
following the Expiration Date or sooner termination, all or any of the
Alterations installed either by Tenant or by Landlord at Tenant’s request,
including without limitation all Tenant Improvements constructed pursuant to the
Work Letter (except as otherwise provided in the Work Letter), and to repair any
damage to the Premises, the Building or the Common Area arising from that
removal and restore the Premises to their condition prior to making such
Alterations.

     SECTION 7.4. MECHANIC’S LIENS. Tenant shall keep the Premises free from any
liens arising out of any work performed, materials furnished, or obligations
incurred by or for Tenant. Upon request by Landlord, Tenant shall promptly (but
in no event later than ten (10) business days following such request) cause any
such lien to be released by posting a bond in accordance with California Civil
Code Section 3143 or any successor statute. In the event that Tenant shall not,
within thirty (30) days following the imposition of any lien, cause the lien to
be released of record by payment or posting of a proper bond, Landlord shall
have, in addition to all other available remedies, the right to cause the lien
to be released by any means it deems proper, including payment of or defense
against the claim giving rise to the lien. All reasonable and actual expenses so
incurred by Landlord, including Landlord’s reasonable attorneys’ fees, and any
foreseeable consequential or other damages proximately caused by such lien,
shall be reimbursed by Tenant upon demand, together with interest from the date
of payment by Landlord at the maximum rate permitted by law until paid. Tenant
shall give Landlord no less than twenty (20) days’ prior notice in writing
before commencing construction of any kind on the Premises or Common Area and
shall again notify Landlord that construction has commenced, such notice to be
given on the actual date on which construction commences, so that Landlord may
post and maintain notices of non-responsibility on the Premises or Common Area,
as applicable, which notices Landlord shall have the right to post and which
Tenant agrees it shall not disturb. Tenant shall also provide Landlord notice in
writing within ten (10) days following the date on which such work is
substantially completed. The provisions of this Section shall expressly survive
the expiration or sooner termination of this Lease.

     SECTION 7.5. ENTRY AND INSPECTION. Landlord shall at all reasonable times,
upon at least twenty-four (24) hours written or oral notice (except in
emergencies, when no notice shall be required) have the right to enter the
Premises to inspect them, to supply services in accordance with this Lease, to
have access to install, repair, maintain, replace or remove all electrical and
mechanical installations of Landlord and to protect the interests of Landlord in
the Premises, and to submit the Premises to prospective or actual purchasers or
encumbrance holders (or, during the last one hundred and eighty (180) days of
the Term or when an uncured Tenant Event of Default exists, to prospective
tenants), all without being deemed to have caused an eviction of Tenant and
without abatement of rent except as provided elsewhere in this Lease. Landlord
shall have the right to use any and all means which Landlord may deem proper to
open the doors in an emergency in order to obtain entry to the Premises, and any
entry to the Premises obtained by Landlord shall not under any circumstances be
deemed to be a forcible or unlawful entry into, or a detainer of, the Premises,
or any eviction of Tenant from the Premises.

ARTICLE VII. TAXES AND ASSESSMENTS ON TENANT’S PROPERTY

     Tenant shall be liable for and shall pay, at least ten (10) days before
delinquency, all taxes and assessments levied against all personal property of
Tenant located in the Premises, and, if required by Landlord, against all Non
Standard Improvements to the Premises (as defined in Section 7.3) made by
Tenant, and against any Alterations (as defined in Section 7.3) made to the
Premises or the Building by or on behalf of Tenant. If requested by Landlord,
Tenant shall cause its personal property, Non-Standard Improvements and
Alterations to be assessed and billed separately from the real property of which
the Premises form a part. If any taxes required to be paid by Tenant on Tenant’s
personal property, Non-Standard Improvements and/or Alterations are levied
against Landlord or Landlord’s property and if Landlord pays the same, or if the
assessed value of Landlord’s property is increased by the inclusion of a value
placed upon the personal property, Non-Standard Improvements and/or Alterations
and if Landlord pays the taxes based upon the increased assessment, Landlord
shall have the right to require that Tenant pay to Landlord the taxes so levied
against Landlord or the proportion of the taxes resulting from the increase in
the assessment. In calculating what portion of any tax bill which is assessed
against Landlord separately, or Landlord and Tenant jointly, is attributable to
Tenant’s Non-Standard Improvements, Alterations and personal property,
Landlord’s reasonable determination shall be conclusive.

ARTICLE IX. ASSIGNMENT AND SUBLETTING

     SECTION 9.1. RIGHTS OF PARTIES.

     (a) Notwithstanding any provision of this Lease to the contrary, and except
as to transfers expressly permitted without Landlord’s consent pursuant to
Section 9.4, Tenant will not, either voluntarily or by operation of law, assign,
sublet, encumber, or otherwise transfer all or any part of Tenant’s interest in
this Lease or the Premises, or permit the Premises to be occupied by anyone
other than Tenant, without Landlord’s prior written consent, which consent shall
not unreasonably be withheld in accordance with the provisions of Section
9.1(b). No assignment (whether voluntary, involuntary or by operation of law)
and no subletting shall be valid or effective without Landlord’s prior written
consent and, at Landlord’s election, any such assignment or subletting shall be
void and of no force and effect and any such attempted assignment or subletting
shall constitute an Event of Default of this Lease. Landlord shall not be deemed
to have given its consent to any assignment or subletting by any course of
action, including its acceptance of any name for listing in the Building
directory, other than written consent. To the extent not prohibited by
provisions of the Bankruptcy Code, 11 U.S.C. Section 101 et seq.,
(the"Bankruptcy Code”), including Section 365(f)(l), Tenant on behalf of itself
and its creditors, administrators and assigns waives the applicability of
Section 365(e) of the Bankruptcy Code unless the proposed assignee of the
Trustee for the estate of the bankrupt meets Landlord’s standard for consent as
set forth in Section 9.1(b) of this Lease. If this Lease is assigned to any
person or entity pursuant to the provisions of the Bankruptcy Code, any and all
monies or other considerations to be delivered in connection with the assignment
of this Lease (but not in connection with the

14



--------------------------------------------------------------------------------



 



transfer of ownership of Tenant’s personal property) shall be delivered to
Landlord, shall be and remain the exclusive property of Landlord and shall not
constitute property of Tenant or of the estate of Tenant within the meaning of
the Bankruptcy Code. Any person or entity to which this Lease is assigned
pursuant to the provisions of the Bankruptcy Code shall be deemed to have
assumed all of the obligations arising under this Lease on and after the date of
the assignment, and shall upon demand execute and deliver to Landlord an
instrument confirming that assumption.

     (b) If Tenant desires to transfer an interest in this Lease or the
Premises, it shall first notify Landlord of its desire and shall submit in
writing to Landlord: (i) the name and address of the proposed transferee;
(ii) the nature of any proposed transferee’s business to be carried on in the
Premises; (iii) the terms and provisions of any proposed sublease, assignment or
other transfer, including a copy of the proposed assignment, sublease or
transfer form; (iv) evidence that the proposed assignee, subtenant or transferee
will comply with the requirements of Exhibit D hereto; (v) a completed
Environmental Questionnaire from the proposed assignee, subtenant or transferee;
(vi) any other information requested by Landlord and reasonably related to the
transfer and (vii) the fee described in Section 9.1(e). Except as provided in
Section 9.1 (c), Landlord shall not unreasonably withhold its consent, provided
that the parties agree that it shall be reasonable for Landlord to withhold its
consent if: (1) the use of the Premises will not be consistent with the
provisions of this Lease; (2) the proposed assignee or subtenant has been
required by any prior landlord, lender or governmental authority to take
remedial action in connection with Hazardous Materials contaminating a property
arising out of the proposed assignee’s or subtenant’s actions or use of the
property in question or is subject to any enforcement order issued by any
governmental authority in connection with the use, disposal or storage of a
Hazardous Material; (3) insurance requirements of the proposed assignee or
subtenant may not be brought into conformity with Landlord’s then current
leasing practice; (4) a proposed subtenant or assignee has not demonstrated to
the reasonable satisfaction of Landlord that it is financially responsible and
reasonably able to fulfill the obligations set forth in this Lease as reasonably
determined by Landlord after reviewing all available financial statement of such
proposed subtenant or assignee for the two-year period preceding the request for
Landlord’s consent, and/or a certification signed by the proposed subtenant or
assignee that it has not been evicted or been in arrears in rent at any other
leased premises for the 3-year period preceding the request for Landlord’s
consent; (5) the proposed assignee or subtenant is an existing tenant of the
Building or Project or a prospect with whom Landlord is actively negotiating to
become a tenant at the Building or Project; or (6) the proposed transfer will
impose additional burdens or adverse tax effects on Landlord. Tenant’s exterior
signage rights are personal to Tenant and may not be assigned or transferred to
any assignee of this Lease or subtenant of the Premises. Notwithstanding the
foregoing, Tenant may assign its exterior signage rights in connection with an
assignment of this Lease or sublease of the entire Premises that is either
consented to by Landlord or a Permitted Transfer (as defined below); provided,
however, that Landlord shall have the right of prior approval that such signage
continues to comply with the Sign Criteria and the other requirements of
Section 5.2 of this Lease, and provided further that any name and/or graphics on
such signage do not materially devalue the Project as determined by Landlord in
its sole and absolute discretion.

     If Landlord consents to the proposed transfer, Tenant may within ninety
(90) days after the date of the consent effect the transfer upon the terms
described in the information furnished to Landlord; provided that any material
change in the terms shall be subject to Landlord’s consent as set forth in this
Section 9.1. Landlord shall approve or disapprove any requested transfer within
fifteen (15) business days following receipt of Tenant’s written request, the
information set forth above, and the fee set forth below.

     (c) Notwithstanding the provisions of Section 9.1(b) above, in lieu of
consenting to a proposed assignment or subletting, Landlord may elect, within
the fifteen (15) business day period permitted for Landlord to approve or
disapprove a requested transfer (provided such transfer involves at least
substantially all of either the first or second floor of the Premises), to
(i) sublease the Premises (or the portion proposed to be subleased), or take an
assignment of Tenant’s interest in this Lease, upon substantially the same terms
as offered to the proposed subtenant or assignee (excluding terms relating to
the purchase of personal property, the use of Tenant’s name or the continuation
of Tenant’s business), or (ii) terminate this Lease as to the portion of the
Premises proposed to be subleased or assigned with a proportionate abatement in
the rent payable under this Lease, effective thirty (30) days’ following written
notice by Landlord of its election to so sublease or terminate. Landlord may
thereafter, at its option, assign, sublet or re-let any space so sublet,
obtained by assignment or obtained by termination to any third party, including
without limitation the proposed transferee of Tenant.

     (d) In the event that Landlord approves the requested assignment or
subletting, Tenant agrees that fifty percent (50%) of any amounts paid by the
assignee or subtenant, however described, in excess of (i) the Basic Rent
payable by Tenant hereunder, or in the case of a sublease of a portion of the
Premises, in excess of the Basic Rent reasonably allocable to such portion as
determined by Landlord, plus (ii) Tenant’s direct out-of-pocket costs which
Tenant certifies to Landlord have been paid to provide occupancy related
services to such assignee or subtenant of a nature commonly provided by
landlords of similar space, shall be the property of Landlord and such amounts
shall be payable directly to Landlord by the assignee or subtenant or, at
Landlord’s option, by Tenant within ten (10) days of Tenant’s receipt thereof.
Landlord shall have the right to review or audit the books and records of
Tenant, or have such books and records reviewed or audited by an outside
accountant, to confirm any such direct out-of-pocket costs. In the event that
such direct out-of-pocket costs claimed by Tenant are overstated by more than
five percent (5%), Tenant shall reimburse Landlord for any of Landlord’s costs
related to such review or audit. At Landlord’s request, a written agreement
shall be entered into by and among Tenant, Landlord and the proposed assignee or
subtenant confirming the requirements of this Section 9. l(d).

     (e) Tenant shall pay to Landlord a fee equal to the greater of
(i) Landlord’s actual costs related to such assignment, subletting or other
transfer or (ii) Five Hundred Dollars ($500.00), to process any request by
Tenant for an assignment, subletting or other transfer under this Lease. Tenant
shall pay Landlord the sum of Five Hundred Dollars ($500.00) concurrently with
Tenant’s request for consent to any assignment, subletting or other transfer,
and Landlord shall have no obligation to consider such request unless
accompanied by such payment. Tenant shall pay

15



--------------------------------------------------------------------------------



 



Landlord upon demand any costs in excess of such payment to the extent
Landlord’s actual costs related to such request exceeds $500.00. Such fee is
hereby acknowledged as a reasonable amount to reimburse Landlord for its costs
of review and evaluation of a proposed transfer.

     SECTION 9.2. EFFECT OF TRANSFER. No subletting or assignment, even with the
consent of Landlord, shall relieve Tenant of its obligation to pay rent and to
perform all its other obligations under this Lease. Moreover, Tenant shall
indemnify and hold Landlord harmless, as provided in Section 10.3, for any act
or omission by an assignee or subtenant. Each assignee, other than Landlord,
shall assume all obligations of Tenant under this Lease and shall be liable
jointly and severally with Tenant for the payment of all rent, and for the due
performance of all of Tenant’s obligations, under this Lease. No assignment or
subletting shall be effective or binding on Landlord unless documentation in
form and substance satisfactory to Landlord in its reasonable discretion
evidencing the transfer, and in the case of an assignment, the assignee’s
assumption of the obligations of Tenant under this Lease, is delivered to
Landlord and both the assignee/subtenant and Tenant deliver to Landlord an
executed consent to transfer instrument prepared by Landlord and consistent with
the requirements of this Article. The acceptance by Landlord of any payment due
under this Lease from any other person shall not be deemed to be a waiver by
Landlord of any provision of this Lease or to be a consent to any transfer.
Consent by Landlord to one or more transfers shall not operate as a waiver or
estoppel to the future enforcement by Landlord of its rights under this Lease or
as a consent to any subsequent transfer.

     SECTION 9.3. SUBLEASE REQUIREMENTS. The following terms and conditions
shall apply to any subletting by Tenant of all or any part of the Premises and
shall be deemed included in each sublease:

     (a) Each and every provision contained in this Lease (other than with
respect to the payment of rent hereunder) is incorporated by reference into and
made a part of such sublease, with “Landlord” hereunder meaning the sublandlord
therein and “Tenant” hereunder meaning the subtenant therein.

     (b) Tenant hereby irrevocably assigns to Landlord all of Tenant’s interest
in all rentals and income arising from any sublease of the Premises, and
Landlord may collect such rent and income and apply same toward Tenant’s
obligations under this Lease; provided, however, that until there is an Event of
Default by Tenant, Tenant shall have the right to receive and collect the
sublease rentals. Landlord shall not, by reason of this assignment or the
collection of sublease rentals, be deemed liable to the subtenant for the
performance of any of Tenant’s obligations under the sublease. Tenant hereby
irrevocably authorizes and directs any subtenant, upon receipt of a written
notice from Landlord stating that an uncured Event of Default exists in the
performance of Tenant’s obligations under this Lease, to pay to Landlord all
sums then and thereafter due under the sublease. Tenant agrees that the
subtenant may rely on that notice without any duty of further inquiry and
notwithstanding any notice or claim by Tenant to the contrary. Tenant shall have
no right or claim against the subtenant or Landlord for any rentals so paid to
Landlord.

     (c) In the event of the termination of this Lease for any reason, including
without limitation as the result of an Event of Default by Tenant or by the
mutual agreement of Landlord and Tenant, Landlord may, at its sole option, take
over Tenant’s entire interest in any sublease and, upon notice from Landlord,
the subtenant shall attorn to Landlord. In no event, however, shall Landlord be
liable for any previous act or omission by Tenant under the sublease or for the
return of any advance rental payments or deposits under the sublease that have
not been actually delivered to Landlord, nor shall Landlord be bound by any
sublease modification executed without Landlord’s consent or for any advance
rental payment by the subtenant in excess of one month’s rent. The general
provisions of this Lease, including without limitation those pertaining to
insurance and indemnification, shall be deemed incorporated by reference into
the sublease despite the termination of this Lease. In the event Landlord does
not elect to take over Tenant’s interest in a sublease in the event of any such
termination of this Lease, such sublease shall terminate concurrently with the
termination of this Lease and such subtenant shall have no further rights under
such sublease and Landlord shall have no obligations to such subtenant.

     SECTION 9.4. CERTAIN TRANSFERS. The following shall be deemed to constitute
an assignment of this Lease; (a) other than to a Permitted Transferee, the sale
of all or substantially all of Tenant’s assets (other than bulk sales in the
ordinary course of business), (b) if Tenant is a privately held corporation, an
unincorporated association, a limited liability company or a partnership (i),
other than to a Permitted Transferee, the transfer, assignment or hypothecation
of any stock or interest in such corporation, association, limited liability
company or partnership in the aggregate of fifty percent (50%) (except for
public offerings of shares of stock), or (ii) other than a merger with a
Permitted Transferee, the merger by Tenant in which the stockholders of Tenant
immediately prior to the merger hold less than fifty percent (50%) of the stock
of the surviving entity immediately following the merger, or (c) if Tenant’s
parent company is a privately held corporation (i) other than to a Permitted
Transferee, the transfer, assignment or hypothecation of Tenant’s parent
company’s stock in the aggregate in excess of fifty percent (50%) in a single
transaction or series of related transactions or (ii) other than a merger with a
Permitted Transferee, a merger by Tenant’s parent company in a single
transaction or series of related transactions in which the stockholders of
Tenant’s parent company hold less than fifty percent (50%) of the stock of the
surviving entity immediately following such transaction or series of related
transactions. For purposes hereof, a “Permitted Transferee” shall mean: (a) any
person(s) or entity who controls, is controlled by or is under common control
with Tenant, (b) to any entity resulting from the merger, consolidation or other
reorganization with Tenant, whether or not Tenant is the surviving entity or
(c) to any person or legal entity which acquires all or substantially all of the
assets or stock of Tenant (each of the foregoing is hereinafter referred to as a
“Tenant Affiliate”); so long as (i) the net worth of the successor or
reorganized entity after such merger is at least equal to the greater of the net
worth of Tenant as of the execution of this Lease by Landlord or the net worth
of Tenant immediately prior to the date of such merger or reorganization,
evidence of which, reasonably satisfactory to Landlord, shall be presented to
Landlord prior to such merger or reorganization, (ii) Tenant has provided
Landlord, prior to such merger or reorganization, written notice of such merger
or reorganization and such assignment documentation, evidence and other
information as Landlord may reasonably require to confirm the foregoing and in
connection therewith, and

16



--------------------------------------------------------------------------------



 



(iii) all of the other terms and requirements Sections 9.2 and 9.3 shall apply
with respect to such assignment, (iv) said Permitted Transferee shall assume, in
full, the obligations of Tenant under this Lease, and (v) the use of the
Premises by the Permitted Transferee shall be as set forth in Section 3 of the
Basic Lease Provisions. For purposes of this paragraph, a public or private
offering of Tenant debt or equity shall not be deemed an assignment of this
Lease and the term “control” means possession, directly or indirectly, of the
power to direct or cause the direction of the management, affairs and policies
of anyone, whether through the ownership of voting securities, by contract or
otherwise. The bonus rental provisions of Section 9.1 (d) and the recapture
provision of Section 9.1 (c) of this Lease shall not apply to an assignment or
sublease by Tenant to a Tenant Affiliate.

ARTICLE X. INSURANCE AND INDEMNITY

     SECTION 10.1. TENANT’S INSURANCE. Tenant, at its sole cost and expense,
shall provide and maintain in effect the insurance described in Exhibit D.
Evidence of that insurance must be delivered to Landlord prior to the
Commencement Date.

     SECTION 10.2. LANDLORD’S INSURANCE. Landlord may, at its election, provide
any or all of the following types of insurance, with or without deductible and
in amounts and coverages as may be determined by Landlord in its sole and
absolute discretion: property insurance, subject to standard exclusions,
covering the Building and/or Project, and such other risks as Landlord or its
mortgagees may from time to time deem appropriate, including coverage for the
Tenant Improvements constructed by Landlord pursuant to the Work Letter, and
commercial general liability coverage. Landlord shall not be required to carry
insurance of any kind on Tenant’s Alterations or on Tenant’s other property,
including, without limitation, Tenant’s trade fixtures, furnishings, equipment,
signs and all other items of personal property, and Landlord shall not be
obligated to repair or replace that property should damage occur. All proceeds
of insurance maintained by Landlord upon the Building and/or Project shall be
the property of Landlord, whether or not Landlord is obligated to or elects to
make any repairs. At Landlord’s option, Landlord may self-insure all or any
portion of the risks for which Landlord elects to provide insurance hereunder.

     SECTION 10.3. JOINT INDEMNITY.

     (a) Tenant Indemnity. To the fullest extent permitted by law, Tenant shall
defend, indemnify, protect, save and hold harmless Landlord and Master Lessor,
and their respective agents, and affiliates of Landlord, including, without
limitation, any corporations or other entities controlling, controlled by or
under common control with Landlord or Master Lessor, from and against any and
all claims, liabilities, costs or expenses arising either before or after the
Commencement Date from Tenant’s use or occupancy of the Premises, the Building
or the Common Areas, including, without limitation, the use by Tenant, its
agents, employees, invitees or licensees of any recreational facilities within
the Common Areas, or from the conduct of its business, or from any activity,
work, or thing done, permitted or suffered by Tenant or its agents, employees,
invitees or licensees in or about the Premises, the Building or the Common
Areas, or from any Event of Default in the performance of any obligation on
Tenant’s part to be performed under this Lease, or from any act or negligence of
Tenant or its agents, employees, visitors, patrons, guests, invitees or
licensees. Landlord may, at its option, require Tenant to assume Landlord’s
defense in any action covered by this Section through counsel reasonably
satisfactory to Landlord. The provisions of this Section shall expressly survive
the expiration or sooner termination of this Lease. Tenant’s obligations under
this Section shall not apply in the event that the claim, liability, cost or
expense (i) is caused by the willful misconduct of Landlord, Landlord’s
employees or authorized agents; or (ii) (1) relates to an obligation of Landlord
hereunder; (2) is of the nature that Landlord had knowledge of the condition;
(3) a reasonable opportunity to take reasonable curative measures; and
(4) failed to do so; or (iii) that is Landlord’s responsibility to indemnify
Tenant pursuant to Section 10.4 below.

     (b) Landlord Indemnity. To the fullest extent permitted by law, but subject
to the express limitations on liability contained in this Lease (including,
without limitation, the provisions of Sections 10.4, 10.5 and 14.8 of this
Lease, Landlord shall defend, indemnify, protect, save and hold harmless Tenant,
its agents and any and all affiliates of Tenant, including without limitation,
any corporations, or other entities controlling, controlled by or under common
control with Tenant, from and against any and all claims, liabilities, costs or
expenses arising either before or after the Commencement Date that occurs in
connection with the operation, maintenance and repair of the Common Areas of the
Project and (i) is caused by the willful misconduct of Landlord, Landlord’s
employees or authorized agents; or (ii) (1) relates to an obligation of Landlord
hereunder; (2) is of the nature that Landlord had knowledge of the condition;
(3) a reasonable opportunity to take reasonable curative measures; and
(4) failed to do so. The provisions of this Subsection 10.3(b) shall expressly
survive the expiration or sooner termination of this Lease.

     SECTION 10.4. LANDLORD’S NONLIABILITY. Subject to the express indemnity
obligations contained in Section 10.3(b) of this Lease and such other applicable
provisions of this Lease, Landlord shall not be liable to Tenant, its employees,
agents and invitees, and Tenant hereby waives all claims against Landlord for
personal injury or any other loss, cost, damage, injury or liability whatsoever
resulting from fire, explosion, falling plaster, steam, gas, electricity, water
or rain which may leak or flow from or into any part of the Premises or from the
breakage, leakage, obstruction or other defects of the pipes, sprinklers, wires,
appliances, plumbing, air conditioning, electrical works or other fixtures in
the Building. Notwithstanding any provision of this Lease to the contrary,
including, without limitation, the provisions of Section 10.3(b) of this Lease,
Landlord shall in no event be liable to Tenant, its employees, agents, and
invitees, and Tenant hereby waives all claims against Landlord, for (i) loss or
interruption of Tenant’s business or income (including, without limitation, any
consequential damages and lost profit or opportunity costs), or (ii) any other
loss, cost, damage, injury or liability resulting from, but not limited to, Acts
of God (except with respect to restoration obligations pursuant to Article XI
below), acts of civil disobedience or insurrection, acts or omissions (criminal
or otherwise) of any third parties (other than Landlord’s employees or
authorized agents), including without limitation, any other tenants within the
Project or their agents,

17



--------------------------------------------------------------------------------



 



employees, contractors, guests or invitees. Landlord shall have no liability
and, except as provided in Sections 11.1 and 12.1 below, there shall be no
abatement of rent, by reason of any injury to or interference with Tenant’s
business arising from the making of any repairs, alterations or improvements to
any portion of the Building, including repairs to the Premises, nor shall any
related activity by Landlord constitute an actual or constructive eviction;
provided, however, that in making repairs, alterations or improvements, Landlord
shall interfere as little as reasonably practicable with the conduct of Tenant’s
business in the Premises. Tenant shall immediately notify Landlord in case of
fire or accident in the Premises, the Building or the Project and of defects in
any improvements or equipment.

     SECTION 10.5. WAIVER OF SUBROGATION. Landlord and Tenant each hereby waives
all rights of recovery against the other and the other’s agents on account of
loss and damage occasioned to the property of such waiving party to the extent
that the waiving party is entitled to proceeds for such loss or damage under any
property insurance policies carried of required to be carried by the provisions
of this Lease; provided however, that the foregoing waiver shall not apply to
the extent of Tenant’s obligations to pay deductibles under any such policies
and this Lease. By this waiver it is the intent of the parties that neither
Landlord nor Tenant shall be liable to any insurance company (by way of
subrogation or otherwise) insuring the other party for any loss or damage
insured against under any property insurance policies contemplated by this
Lease, even though such loss or damage might be occasioned by the negligence of
such party, its agents, employees, contractors, guests or invitees.

ARTICLE XI. DAMAGE OR DESTRUCTION

     SECTION 11.1. RESTORATION.

     (a) If the Premises or the Building or a part thereof are materially
damaged by any fire, flood, earthquake or other casualty, Landlord shall have
the right to terminate this Lease upon written notice to Tenant if: (i) Landlord
reasonably determines that proceeds necessary to pay the full cost of repair is
not available from Landlord’s insurance, including without limitation earthquake
insurance, plus such additional amounts Tenant elects, at its option, to
contribute, excluding however the deductible (for which Tenant shall be
responsible for Tenant’s Share); (ii) Landlord reasonably determines that the
Premises cannot, with reasonable diligence, be fully repaired by Landlord (or
cannot be safely repaired because of the presence of hazardous factors,
including without limitation Hazardous Materials, earthquake faults, and other
similar dangers) within two hundred seventy (270) days after the date of the
damage; (iii) an uncured Event of Default by Tenant has occurred; or (iv) the
material damage occurs during the final twelve (12) months of the Term. Landlord
shall notify Tenant in writing (“Landlord’s Notice”) within sixty (60) days
after the damage occurs as to (A) whether Landlord is terminating this Lease as
a result of such material damage and (B) if Landlord is not terminating this
Lease, the number of days within which Landlord has estimated that the Premises,
with reasonable diligence, are likely to be fully repaired. In the event
Landlord elects to terminate this Lease, this Lease shall terminate as of the
date specified for termination by Landlord’s Notice (which termination date
shall in no event be later than sixty (60) days following the date of the
damage, or, if no such date is specified, such termination shall be the date of
Landlord’s Notice).

     (b) If Landlord has the right to terminate this Lease pursuant to
Section 11.1 (a) and does not elect to so terminate this Lease, and provided
that at the time of Landlord’s Notice neither an Event of Default exists nor has
Landlord delivered Tenant a notice of any failure by Tenant to fulfill an
obligation under this Lease which, unless cured by Tenant within the applicable
grace period, would constitute an Event of Default, then within ten (10) days
following delivery of Landlord’s Notice pursuant to Section 11.l(a), Tenant may
elect to terminate this Lease by written notice to Landlord, but only if
(i) Landlord’s Notice specifies that Landlord has determined that the Premises
cannot be repaired, with reasonable diligence, within two hundred seventy (270)
days after the date of damage or (ii) the casualty has occurred within the final
twelve (12) months of the Term and such material damage has a materially adverse
impact on Tenant’s continued use of the Premises. If Tenant fails to provide
such termination notice within such ten (10) day period, Tenant shall be deemed
to have waived any termination right under this Section 11.l(b) or any other
applicable law.

     (c) In the event that neither Landlord nor Tenant terminates this Lease
pursuant to this Section 11.1 as a result of material damage to the Building or
Premises resulting from a casualty, Landlord shall repair all material damage to
the Premises or the Building as soon as reasonably possible and this Lease shall
continue in effect for the remainder of the Term. Subject to any provision to
the contrary in the Work Letter, such repair by Landlord shall include repair of
material damage to the Tenant Improvements constructed or paid for by Landlord
pursuant to the Work Letter, if any, so long as insurance proceeds from
insurance required to be carried by Tenant are made available to Landlord.
Landlord shall have the right, but not the obligation, to repair or replace any
other leasehold improvements made by Tenant or any Alterations (as defined in
Section 7.3) constructed by Tenant. If Landlord elects to repair or replace such
leasehold improvements and/or Alterations, all insurance proceeds available for
such repair or replacement shall be made available to Landlord. Landlord shall
have no liability to Tenant in the event that the Premises or the Building has
not been fully repaired within the time period specified by Landlord in
Landlord’s Notice to Tenant as described in Section 11.l(a). Notwithstanding the
foregoing, the repair of damage to the Premises to the extent such damage is not
material shall be governed by Sections 7.1 and 7.2.

     (d) Commencing on the date of such material damage to the Building, and
ending on the sooner of the date the damage is repaired or the date this Lease
is terminated, the rental to be paid under this Lease shall be abated in the
same proportion that the Floor Area of the Premises that is rendered unusable by
the damage from time to time bears to the total Floor Area of the Premises, as
reasonably and in good faith determined by Landlord, but only to the extent
business interruption insurance is required of Tenant pursuant to Exhibit D.

     (e) Landlord shall not be required to repair or replace any improvements or
fixtures that Tenant is obligated to repair or replace pursuant to Section 7.1
or any other provision of this Lease and Tenant shall continue to be obligated
to so repair or replace any such improvements or fixtures, notwithstanding any
provisions to the contrary in this Article XI. In addition, but subject to the
provisions of Section 10.5, in the event the damage or

18



--------------------------------------------------------------------------------



 



destruction to the Premises or Building are due in substantial part to the fault
or neglect of Tenant or its employees, subtenants, invitees or representatives,
the costs of such repairs or replacement to the Premises or Building shall be
borne by Tenant in proportion to its responsibility for such damage or
destruction, and in addition, Tenant shall not be entitled to terminate this
Lease as a result, notwithstanding the provisions of Section 1 l.l(b).

     (f) Tenant shall fully cooperate with Landlord in removing Tenant’s
personal property and any debris from the Premises to facilitate all inspections
of the Premises and the making of any repairs. Notwithstanding anything to the
contrary contained in this Lease, if Landlord in good faith believes there is a
risk of injury to persons or damage to property from entry into the Building or
Premises following any damage or destruction thereto, Landlord may restrict
entry into the Building or the Premises by Tenant, its employees, agents and
contractors in a non-discriminatory manner, without being deemed to have
violated Tenant’s rights of quiet enjoyment to, or made an unlawful detainer of,
or evicted Tenant from, the Premises. Upon request, Landlord shall consult with
Tenant to determine if there are safe methods of entry into the Building or the
Premises solely in order to allow Tenant to retrieve files, data in computers,
and necessary inventory, subject however to all indemnities and waivers of
liability from Tenant to Landlord contained in this Lease and any additional
indemnities and waivers of liability which Landlord may require.

     SECTION 11.2. LEASE GOVERNS. Tenant agrees that the provisions of this
Lease, including without limitation Section 11.1, shall govern any damage or
destruction and shall accordingly supersede any contrary statute or rule of law.

ARTICLE XII. EMINENT DOMAIN

     SECTION 12.1. TOTAL OR PARTIAL TAKING. If all or a material portion of the
Premises which materially impairs Tenant’s ability to conduct its business in
the Premises is taken by any lawful authority by exercise of the right of
eminent domain, or sold to prevent a taking, either Tenant or Landlord may
terminate this Lease effective as of the date possession is required to be
surrendered to the authority. In the event title to a portion of the Building or
Project, whether or not including a portion of the Premises, is taken or sold in
lieu of taking, and if Landlord elects to restore the Building in such a way as
to alter the Premises materially, either party may terminate this Lease, by
written notice to the other party, effective on the date of vesting of title. In
the event neither party has elected to terminate this Lease as provided above,
then Landlord shall promptly, after receipt of a sufficient condemnation award,
proceed to restore the Premises to substantially their condition prior to the
taking, and a proportionate allowance shall be made to Tenant for the rent
corresponding to the time during which, and to the part of the Premises of
which, Tenant is deprived on account of the taking and restoration. In the event
of a taking, Landlord shall be entitled to the entire amount of the condemnation
award without deduction for any estate or interest of Tenant; provided that
nothing in this Section shall be deemed to give Landlord any interest in, or
prevent Tenant from seeking any award against the taking authority for, the
taking of personal property and fixtures belonging to Tenant or for relocation
or business interruption expenses recoverable from the taking authority.

     SECTION 12.2. TEMPORARY TAKING. No temporary taking of the Premises,
Building or Common Area shall terminate this Lease or give Tenant any right to
abatement of rent, and any award specifically attributable to a temporary taking
of the Premises shall belong entirely to Tenant. A temporary taking shall be
deemed to be a taking of the use or occupancy of the Premises for a period of
not to exceed thirty (30) days.

     SECTION 12.3. TAKING OF PARKING AREA. In the event there shall be a taking
of the parking area such that Landlord can no longer provide sufficient parking
to comply with this Lease, Landlord may substitute reasonably equivalent parking
in a location within 100 meters of the Building; provided that if Landlord fails
to make that substitution within thirty (30) days following the taking and if
the taking materially impairs Tenant’s use and enjoyment of the Premises, Tenant
may, at its option, terminate this Lease by written notice to Landlord. If this
Lease is not so terminated by Tenant, there shall be no abatement of rent and
this Lease shall continue in effect.

ARTICLE XII. SUBORDINATION; ESTOPPEL CERTIFICATE; FINANCIALS

     SECTION 13.1. SUBORDINATION. This Lease shall be subordinate to the Master
Lease and to all renewals, modifications and extensions thereof. Further, at the
option of Landlord or any lender of Landlord’s that obtains a security interest
in the Building, this Lease shall be either superior or subordinate to all
ground or underlying leases, mortgages and deeds of trust, if any, which may
hereafter affect the Building, and to all renewals, modifications,
consolidations, replacements and extensions thereof. Notwithstanding the
foregoing, so long as no Event of Default exists under this Lease, Tenant’s
possession and quiet enjoyment of the Premises shall not be disturbed and this
Lease shall not terminate in the event of termination of the Master Lessor or of
any such ground or underlying lease, or the foreclosure of any such mortgage or
deed of trust, to which this Lease has been subordinated pursuant to this
Section. Tenant shall execute and deliver any commercially reasonable documents
or agreements requested by Landlord, Master Lessor or such lessor or lender
which provide Tenant with the non-disturbance protections set forth in this
Section. In the event of a termination or foreclosure, Tenant shall become a
tenant of and attorn to the successor-in-interest to Landlord upon the same
terms and conditions as are contained in this Lease, and shall execute any
instrument reasonably required by Landlord’s successor for that purpose. Tenant
Shall also, upon written request of Landlord, execute and deliver all
commercially reasonable instruments as may be required from time to time to
subordinate the rights of Tenant under this Lease to any ground or underlying
lease or to the lien of any mortgage or deed of trust (provided that such
instruments include the nondisturbance and attornment provisions set forth
above), or, if requested by Landlord, to subordinate, in whole or in part, any
ground CO or underlying lease or the lien of any mortgage or deed of trust to
this Lease. Tenant agrees that any purchaser at a foreclosure sale or lender
taking title under a deed-in-lieu of foreclosure shall not be responsible for
any act or omission of a prior landlord, shall not be subject to any offsets or
defenses Tenant may have against a prior landlord, and shall not be liable for
the return of the security deposit to the extent it is not actually received by
such purchaser or bound by any rent paid for more than the current month in
which the foreclosure occurred. Within thirty (30)

19



--------------------------------------------------------------------------------



 



days of the execution hereof, as a condition precedent to Tenant’s obligations
under this Lease, Landlord shall deliver to Tenant executed and notarized
nondisturbance agreements in writing from all lessors under all ground leases or
underlying leases and lenders whose debt is secured by all or a portion of the
Project, in form and content provided for in the applicable underlying ground
lease or financing documents, as applicable, stating that so long as Tenant is
not in default under any of the terms, covenants, conditions, or agreements of
this Lease, this Lease and all of the terms, provisions, and conditions of this
Lease, shall remain in full force and effect, and neither this Lease, nor
Tenant’s rights nor Tenant’s possession of the Premises will be disturbed during
the Term of this Lease or any extension thereof.

     SECTION 13.2. ESTOPPEL CERTIFICATE.

     (a) Each party shall, at any time upon not less than fifteen (15) business
days prior written notice from the other, execute, acknowledge and deliver to
the other, in any commercially reasonable form that the other may require, a
statement in writing (i) certifying that this Lease is unmodified and in full
force and effect (or, if modified, stating the nature of the modification and
certifying that this Lease, as modified, is in full force and effect) and the
dates to which the rental, additional rent and other charges have been paid in
advance, if any, and (ii) acknowledging that, to such party’s knowledge, there
are no uncured defaults on the part of the other party, or specifying each
default if any are claimed, and (iii) setting forth all further information that
such party or any purchaser or encumbrancer may reasonably require. Tenant’s
statement may be relied upon by any prospective purchaser or encumbrancer of all
or any portion of the Building or Project.

     (b) Notwithstanding any other rights and remedies of Landlord or Tenant,
Landlord’s or Tenant’s failure to deliver any estoppel statement within the
provided time shall be conclusive upon Landlord or Tenant, as the case may be,
that (i) this Lease is in full force and effect, without modification except as
may be represented by Landlord, (ii) there are no uncured Events of Default in
Landlord’s or Tenant’s performance, and (iii) not more than one month’s rental
has been paid in advance.

     SECTION 13.3. FINANCIALS.

     Tenant has made available to Landlord prior to the execution of this Lease,
the consolidated balance sheet and related consolidated statements of
operations, of stockholder’s equity and of cash flows of Tenant and its
subsidiaries (“Statements”) for the most recent prior year. In addition to the
foregoing Statements, Tenant shall deliver to Landlord within fifteen (15)
business days after request, Tenant’s current Statements for the most recent
prior year, or, in the event Tenant is a publicly traded corporation on a
nationally recognized stock exchange, Tenant’s current financial reports filed
with the Securities and Exchange Commission, which Statements shall accurately
and completely reflect the financial condition of Tenant. Landlord agrees that
it will keep the Statements confidential, except that Landlord shall have the
right to deliver the same to any proposed purchaser of the Building or Project,
and to any encumbrancer of all or any portion of the Building or Project.

ARTICLE XIV. EVENTS OF DEFAULT AND REMEDIES

     SECTION 14.1. TENANT’S DEFAULTS. In addition to any other breaches of this
Lease which are defined as Events of Default in this Lease, the occurrence of
any one or more of the following events shall constitute an Event of Default by
Tenant:

     (a) The failure by Tenant to make any payment of Basic Rent or additional
rent required to be made by Tenant, as and when due, where the failure continues
for a period of five (5) days after written notice from Landlord to Tenant;
provided, however, that any such notice shall be in lieu of, and not in addition
to, any notice required under California Code of Civil Procedure Section 1161
and 1161(a) as amended. For purposes of these Events of Default and remedies
provisions, the term “additional rent” shall be deemed to include all amounts of
any type whatsoever other than Basic Rent to be paid by Tenant pursuant to the
terms of this Lease.

     (b) The assignment, sublease, encumbrance or other transfer of this Lease
by Tenant, either voluntarily or by operation of law, whether by judgment,
execution, transfer by intestacy or testacy, or other means, without the prior
written consent of Landlord when consent is required by this Lease.

     (c) The discovery by Landlord that any financial statement provided by
Tenant, or by any affiliate, successor or guarantor of Tenant, was materially
false.

     (d) The failure of Tenant to timely and fully provide any subordination
agreement, estoppel certificate or financial statements in accordance with the
requirements of Article XIII.

     (e) The abandonment of the Premises by Tenant (provided that Tenant shall
not be deemed to have abandoned the Premises if it vacates but continues to
timely perform each and every of its obligations under this Lease).

     (f) The failure or inability by Tenant to observe or perform any of the
express or implied covenants or provisions of this Lease to be observed or
performed by Tenant, other than as specified in this Section 14.1, where the
failure continues for a period of thirty (30) days after written notice from
Landlord to Tenant or such shorter period as is specified in any other provision
of this Lease; provided, however, that any such notice shall be in lieu of, and
not in addition to, any notice required under California Code of Civil Procedure
Section 1161 and 1161(a) as amended. However, if the nature of the failure is
such that more than thirty (30) days are reasonably required for its cure, then
Tenant shall not be deemed to have committed an Event of Default if Tenant
commences the cure within thirty (30) days, and thereafter diligently pursues
the cure to completion.

20



--------------------------------------------------------------------------------



 



     (g) (i) The making by Tenant of any general assignment for the benefit of
creditors; (ii) the filing by or against Tenant of a petition to have Tenant
adjudged a Chapter 7 debtor under the Bankruptcy Code or to have debts
discharged or a petition for reorganization or arrangement under any law
relating to bankruptcy (unless, in the case of a petition filed against Tenant,
the same is dismissed within thirty (30) days); (iii) the appointment of a
trustee or receiver to take possession of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, if possession is
not restored to Tenant within thirty (30) days; (iv) the attachment, execution
or other judicial seizure of substantially all of Tenant’s assets located at the
Premises or of Tenant’s interest in this Lease, where the seizure is not
discharged within thirty (30) days; or (v) Tenant’s convening of a meeting of
its creditors for the purpose of effecting a moratorium upon or composition of
its debts. Landlord shall not be deemed to have knowledge of any event described
in this Section 14.1(g) unless notification in writing is received by Landlord,
nor shall there be any presumption attributable to Landlord of Tenant’s
insolvency. In the event that any provision of this Section 14.l(g) is contrary
to applicable law, the provision shall be of no force or effect.

     SECTION 14.2. LANDLORD’S REMEDIES.

     (a) If an Event of Default by Tenant occurs, then in addition to any other
remedies available to Landlord, Landlord may exercise the following remedies:

          (i) Landlord may terminate Tenant’s right to possession of the
Premises by any lawful means, in which case this Lease shall terminate and
Tenant shall immediately surrender possession of the Premises to Landlord. Such
termination shall not affect any accrued obligations of Tenant under this Lease.
Upon termination, Landlord shall have the right to reenter the Premises and
remove all persons and property. Landlord shall also be entitled to recover from
Tenant:

               (1) The worth at the time of award of the unpaid Basic Rent and
additional rent which had been earned at the time of termination;

               (2) The worth at the time of award of the amount by which the
unpaid Basic Rent and additional rent which would have been earned after
termination until the time of award exceeds the amount of such loss that Tenant
proves could have been reasonably avoided;

               (3) The worth at the time of award of the amount by which the
unpaid Basic Rent and additional rent for the balance of the Term after the time
of award exceeds the amount of such loss that Tenant proves could be reasonably
avoided;

               (4) Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result from Tenant’s Event of Default, including, but not limited to, the cost
of recovering possession of the Premises, refurbishment of the Premises,
marketing costs, commissions and other expenses of reletting, including
necessary repair, the unamortized portion of any tenant improvements and
brokerage commissions funded by Landlord in connection with this Lease,
reasonable attorneys’ fees, and any other reasonable costs; and

               (5) At Landlord’s election, all other amounts in addition to or
in lieu of the foregoing as may be permitted by law. The term “rent” as used in
the Lease shall be deemed to mean the Basic Rent, Tenant’s Share of Operating
Expenses and any other sums required to be paid by Tenant to Landlord pursuant
to the terms of this Lease, including, without limitation, any sums that may be
owing from Tenant pursuant to Section 4.3 of this Lease. Any sum, other than
Basic Rent, shall be computed on the basis of the average monthly amount
accruing during the twenty-four (24) month period immediately prior to the Event
of Default, except that if it becomes necessary to compute such rental before
the twenty-four (24) month period has occurred, then the computation shall be on
the basis of the average monthly amount during the shorter period. As used in
Sections 14.2(a)(i) (1) and (2) above, the “worth at the time of award” shall be
computed by allowing interest at the rate of ten percent (10%) per annum. As
used in Section 14.2(a)(i)(3) above, the “worth at the time of award” shall be
computed by discounting the amount at the discount rate of the Federal Reserve
Bank of San Francisco at the time of award plus one percent (1%).

          (ii) Landlord may elect not to terminate Tenant’s right to possession
of the Premises, in which event Landlord may continue to enforce all of its
rights and remedies under this Lease, including the right to collect all rent as
it becomes due. Efforts by the Landlord to maintain, preserve or relet the
Premises, or the appointment of a receiver to protect the Landlord’s interests
under this Lease, shall not constitute a termination of the Tenant’s right to
possession of the Premises. In the event that Landlord elects to avail itself of
the remedy provided by this Section 14.2(a)(ii), Landlord shall not unreasonably
withhold its consent to an assignment or subletting of the Premises subject to
the reasonable standards for Landlord’s consent as are contained in this Lease.

     (b) Landlord shall be under no obligation to observe or perform any
covenant of this Lease on its part to be observed or performed which accrues
after the date of any Event of Default by Tenant unless and until the Event of
Default is cured by Tenant, it being understood and agreed that the performance
by Landlord of its obligations under this Lease are expressly conditioned upon
Tenant’s full and timely performance of its obligations under this Lease. The
various rights and remedies reserved to Landlord in this Lease or otherwise
shall be cumulative and, except as otherwise provided by California law,
Landlord may pursue any or all of its rights and remedies at the same time.

     (c) No delay or omission of Landlord to exercise any right or remedy shall
be construed as a waiver of the right or remedy or of any breach or Event of
Default by Tenant. The acceptance by Landlord of rent shall not be

21



--------------------------------------------------------------------------------



 



a (i) waiver of any preceding breach or Event of Default by Tenant of any
provision of this Lease, other than the failure of Tenant to pay the particular
rent accepted, regardless of Landlord’s knowledge of the preceding breach or
Event of Default at the time of acceptance of rent, or (ii) a waiver of
Landlord’s right to exercise any remedy available to Landlord by virtue of the
breach or Event of Default. The acceptance of any payment from a debtor in
possession, a trustee, a receiver or any other person acting on behalf of Tenant
or Tenant’s estate shall not waive or cure a breach or Event of Default under
Section 14.1. No payment by Tenant or receipt by Landlord of a lesser amount
than the rent required by this Lease shall be deemed to be other than a partial
payment on account of the earliest due stipulated rent, nor shall any
endorsement or statement on any check or letter be deemed an accord and
satisfaction and Landlord shall accept the check or payment without prejudice to
Landlord’s right to recover the balance of the rent or pursue any other remedy
available to it. No act or thing done by Landlord or Landlord’s agents during
the Term shall be deemed an acceptance of a surrender of the Premises, and no
agreement to accept a surrender shall be valid unless in writing and signed by
Landlord. No employee of Landlord or of Landlord’s agents shall have any power
to accept the keys to the Premises prior to the termination of this Lease, and
the delivery of the keys to any employee shall not operate as a termination of
this Lease or a surrender of the Premises.

     (d) Any agreement for free or abated rent or other charges, or for the
giving or paying by Landlord to or for Tenant of any cash or other bonus,
inducement or consideration for Tenant’s entering into this Lease (“Inducement
Provisions”) shall be deemed conditioned upon Tenant’s full and faithful
performance of the terms, covenants and conditions of this Lease. Upon an Event
of Default under this Lease by Tenant, any such Inducement Provisions shall
automatically be deemed deleted from this Lease and of no further force or
effect and the amount of any rent reduction or abatement or other bonus or
consideration already given by Landlord or received by Tenant as an Inducement
shall be immediately due and payable by Tenant to Landlord, notwithstanding any
subsequent cure of said Event of Default by Tenant. The acceptance by Landlord
of rent or the cure of the Event of Default which initiated the operation of
this Section 14.1 shall not be deemed a waiver by Landlord of the provisions of
this Section 14.2(d).

     SECTION 14.3. LATE PAYMENTS.

     (a) Any payment due to Landlord under this Lease, including without
limitation Basic Rent, Tenant’s Share of Operating Expenses or any other payment
due to Landlord under this Lease, that is not received by Landlord within five
(5) days following the date due shall bear interest at the maximum rate
permitted by law from the date due until fully paid. The payment of interest
shall not cure any breach or Event of Default by Tenant under this Lease. In
addition, Tenant acknowledges that the late payment by Tenant to Landlord of
Basic Rent and Tenant’s Share of Operating Expenses will cause Landlord to incur
costs not contemplated by this Lease, the exact amount of which will be
extremely difficult and impracticable to ascertain. Those costs may include, but
are not limited to, administrative, processing and accounting charges, and late
charges which may be imposed on Landlord by the terms of any ground lease,
mortgage or trust deed covering the Premises. Accordingly, if any Basic Rent or
Tenant’s Share of Operating Expenses due from Tenant shall not be received by
Landlord or Landlord’s designee within five (5) days following the date due,
then Tenant shall pay to Landlord, in addition to the interest provided above, a
late charge, which the Tenant agrees is reasonable, in a sum equal to the
greater of five percent (5%) of the amount overdue or Two Hundred Fifty Dollars
($250.00) for each delinquent payment. Acceptance of a late charge by Landlord
shall not constitute a waiver of Tenant’s breach or Event of Default with
respect to the overdue amount, nor shall it prevent Landlord from exercising any
of its other rights and remedies.

     (b) Should Tenant deliver to Landlord, at any time during the Term, two
(2) or more insufficient checks, the Landlord may require that all monies then
and thereafter due from Tenant be paid to Landlord by cashier’s check. If any
check for any payment to Landlord hereunder is returned by the bank for any
reason, such payment shall not be deemed to have been received by Landlord and
Tenant shall be responsible for any applicable late charge, interest payment and
the charge to Landlord by its bank for such returned check. Nothing in this
Section shall be construed to compel Landlord to accept Basic Rent, Tenant’s
Share of Operating Expenses or any other payment from Tenant if there exists an
Event of Default unless such payment fully cures any and all such Event of
Default. Any acceptance of any such payment shall not be deemed to waive any
other right of Landlord under this Lease. Any payment by Tenant to Landlord may
be applied by Landlord, in its sole and absolute discretion, in any order
determined by Landlord to any amounts then due to Landlord.

     SECTION 14.4. RIGHT OF LANDLORD TO PERFORM. All covenants and agreements to
be performed by Tenant under this Lease shall be performed at Tenant’s sole cost
and expense and without any abatement of rent or right of set-off. If Tenant
fails to pay any sum of money, other than rent payable to Landlord, or fails to
perform any other act on its part to be performed under this Lease, and the
failure continues beyond any applicable grace period set forth in Section 14.1,
then in addition to any other available remedies, Landlord may, at its election
make the payment or perform the other act on Tenant’s part and Tenant hereby
grants Landlord the right to enter onto the Premises in order to carry out such
performance. Landlord’s election to make the payment or perform the act on
Tenant’s part shall not give rise to any responsibility of Landlord to continue
making the same or similar payments or performing the same or similar acts nor
shall Landlord be responsible to Tenant for any damage caused to Tenant as the
result of such performance by Landlord. Tenant shall, promptly upon demand by
Landlord, reimburse Landlord for all sums paid by Landlord and all necessary
incidental costs, together with interest at the maximum rate permitted by law
from the date of the payment by Landlord.

     SECTION 14.5. DEFAULT BY LANDLORD. Landlord shall not be deemed to be in
default in the performance of any obligation under this Lease, and Tenant shall
have no rights to take any action against Landlord, unless and until Landlord
has failed to perform the obligation within thirty (30) days after written
notice by Tenant to Landlord specifying in reasonable detail the nature and
extent of the failure; provided, however, that if the nature of Landlord’s
obligation is such that more than thirty (30) days are required for its
performance, then Landlord shall not be deemed to be in default if it commences
performance within the thirty (30) day period and thereafter diligently pursues
the cure to completion. In the event of Landlord’s default under this Lease,
Tenant’s sole remedies

22



--------------------------------------------------------------------------------



 



shall be to seek constructive eviction from the Premises, seek damages or
specific performance from Landlord, provided that any damages shall be limited
to Tenant’s actual out-of-pocket expenses and shall in no event include any
consequential damages, lost profits or opportunity costs.

     SECTION 14.6. EXPENSES AND LEGAL FEES. All sums reasonably incurred by
Landlord in connection with any Event of Default by Tenant under this Lease or
holding over of possession by Tenant after the expiration or earlier termination
of this Lease, or any action related to a filing for bankruptcy or
reorganization by Tenant, including without limitation all costs, expenses and
actual accountants, appraisers, attorneys and other professional fees, and any
collection agency or other collection charges, shall be due and payable to
Landlord on demand, and shall bear interest at the rate of ten percent (10%) per
annum. Should either Landlord or Tenant bring any action in connection with this
Lease, the prevailing party shall be entitled to recover as a part of the action
its reasonable attorneys’ fees, and all other costs. The prevailing party for
the purpose of this Section shall be determined by the trier of the facts.

     SECTION 14.7. WAIVER OF JURY TRIAL. LANDLORD AND TENANT EACH ACKNOWLEDGES
THAT IT IS AWARE OF AND HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT
TO ITS RIGHTS TO TRIAL BY JURY, AND EACH PARTY DOES HEREBY EXPRESSLY AND
KNOWINGLY WAIVE AND RELEASE ALL SUCH RIGHTS TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO AGAINST THE OTHER
(AND/OR AGAINST ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, OR SUBSIDIARY OR
AFFILIATED ENTITIES) ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY
CLAIM OF INJURY OR DAMAGE. FURTHERMORE, THIS WAIVER AND RELEASE OF ALL RIGHTS TO
A JURY TRIAL IS DEEMED TO BE INDEPENDENT OF EACH AND EVERY OTHER PROVISION,
COVENANT, AND/OR CONDITION SET FORTH IN THIS LEASE.

     SECTION 14.8. SATISFACTION OF JUDGMENT. The obligations of Landlord do not
constitute the personal obligations of the individual partners, trustees,
directors, officers or shareholders of Landlord or its constituent partners.
Should Tenant recover a money judgment against Landlord, such judgment shall be
satisfied only from the interest of Landlord in the Project and out of the rent
or other income from such property receivable by Landlord or out of
consideration received by Landlord from the sale or other disposition of all or
any part of Landlord’s right, title or interest in the Project and no action for
any deficiency may be sought or obtained by Tenant.

     SECTION 14.9. INTENTIONALLY DELETED.

ARTICLE XV. END OF TERM

     SECTION 15.1. HOLDING OVER. This Lease shall terminate without further
notice upon the expiration of the Term, and any holding over by Tenant after the
expiration shall not constitute a renewal or extension of this Lease, or give
Tenant any rights under this Lease, except when in writing signed by both
parties. Any period of time following the Expiration Date or earlier termination
of this Lease required for Tenant to remove its property or to place the
Premises in the condition required pursuant to Section 15.3 (or for Landlord to
do so if Tenant fails to do so) shall be deemed a holding over by Tenant. If
Tenant holds over for any period after the Expiration Date (or earlier
termination) of the Term without the prior written consent of Landlord, such
possession shall constitute a tenancy at sufferance only and an Event of Default
under this Lease; such holding over with the prior written consent of Landlord
shall constitute a month-to-month tenancy commencing on the first (1st) day
following the termination of this Lease and terminating thirty (30) days
following delivery of written notice of termination by either Landlord or Tenant
to the other. In either of such events, possession shall be subject to all of
the terms of this Lease, except that (i) for the first two (2) months of such
holdover tenancy, the monthly Basic Rent shall be one hundred fifty percent
(150%) of the Basic Rent for the month immediately preceding the date of
termination; and (ii) for each month following the period referred to in
subsection (i) of this Section, the monthly Basic Rent shall be the greater of
(a) one hundred fifty percent (150%) of the Basic Rent for the month immediately
preceding the date of termination; and (b) the then current scheduled Basic Rent
for the most recently leased comparable space in the Project. The acceptance by
Landlord of monthly holdover rental in a lesser amount shall not constitute a
waiver of Landlord’s right to recover the full amount due for any holdover by
Tenant, unless otherwise agreed in writing by Landlord. If Tenant fails to
surrender the Premises upon the expiration of this Lease despite demand to do so
by Landlord, Tenant shall indemnify and hold Landlord harmless from all loss or
liability, including without limitation, any claims made by any succeeding
tenant relating to such failure to surrender. The foregoing provisions of this
Section are in addition to and do not affect Landlord’s right of re-entry or any
other rights of Landlord under this Lease or at law.

     SECTION 15.2. MERGER ON TERMINATION. The voluntary or other surrender of
this Lease by Tenant, or a mutual termination of this Lease, shall terminate any
or all existing subleases unless Landlord, at its option, elects in writing to
treat the surrender or termination as an assignment to it of any or all
subleases affecting the Premises.

     SECTION 15.3. SURRENDER OF PREMISES; REMOVAL OF PROPERTY. Subject to the
provisions of 7.3 of this Lease, upon the Expiration Date or upon any earlier
termination of this Lease, Tenant shall quit and surrender possession of the
Premises to Landlord in as good order, condition and repair as when received or
as hereafter may be improved by Landlord or Tenant, reasonable wear and tear and
repairs which are Landlord’s obligation excepted, and shall, without expense to
Landlord, remove or cause to be removed from the Premises all personal property
and debris, except for any items that Landlord may by written authorization
allow to remain. Tenant shall repair all damage to the Premises resulting from
the removal, which repair shall include the patching and filling of holes and
repair of structural damage, provided that Landlord may instead elect to repair
any structural

23



--------------------------------------------------------------------------------



 



damage at Tenant’s expense. If Tenant shall fail to comply with the provisions
of this Section, Landlord may effect the removal and/or make any repairs, and
the cost to Landlord shall be additional rent payable by Tenant upon demand. If
Tenant fails to remove Tenant’s personal property from the Premises upon the
expiration of the Term, Landlord may remove, store, dispose of and/or retain
such personal property, at Landlord’s option, in accordance with then applicable
laws, all at the expense of Tenant. If requested by Landlord, Tenant shall
execute, acknowledge and deliver to Landlord an instrument in writing releasing
and quitclaiming to Landlord all right, title and interest of Tenant in the
Premises.

ARTICLE XVI. PAYMENTS AND NOTICES

     All sums payable by Tenant to Landlord shall be deemed to be rent under
this Lease and shall be paid, without deduction or offset, in lawful money of
the United States to Landlord at its address set forth in Item 12 of the Basic
Lease Provisions, or at any other place as Landlord may designate in writing.
Unless this Lease expressly provides otherwise, as for example in the payment of
Basic Rent and the Tenant’s Share of Operating Costs pursuant to Sections 4.1
and 4.2, all payments shall be due and payable within five (5) days after
demand. All payments requiring proration shall be prorated on the basis of a
thirty (30) day month and a three hundred sixty (360) day year. Any notice,
election, demand, consent, approval or other communication to be given or other
document to be delivered by either party to the other may be delivered in person
or by courier or overnight delivery service to the other party, or may be
deposited in the United States mail, duly registered or certified, postage
prepaid, return receipt requested, and addressed to the other party at the
address set forth in Item 12 of the Basic Lease Provisions, or if to Tenant, at
that address or, from and after the Commencement Date, at the Premises (whether
or not Tenant has departed from, abandoned or vacated the Premises). Either
party may, by written notice to the other, served in the manner provided in this
Article, designate a different address. If any notice or other document is sent
by mail, it shall be deemed served or delivered seventy-two (72) hours after
mailing. If more than one person or entity is named as Tenant under this Lease,
service of any notice upon any one of them shall be deemed as service upon all
of them.

ARTICLE XVII. RULES AND REGULATIONS

     Tenant agrees to observe faithfully and comply strictly with the Rules and
Regulations, attached as Exhibit E. and any reasonable and nondiscriminatory
amendments, modifications and/or additions as may be adopted and published by
written notice to tenants by Landlord for the safety, care, security, good
order, or cleanliness of the Premises, Building, Project and Common Areas
provided that such additional rules and regulations do not materially decrease
Tenant’s rights under this lease or materially increase Tenant’s obligations
under this Lease. Landlord shall not be liable to Tenant for any violation of
the Rules and Regulations or the breach of any covenant or condition in any
lease by any other tenant or such tenant’s agents, employees, contractors,
guests or invitees. One or more waivers by Landlord of any breach of the Rules
and Regulations by Tenant or by any other tenant(s) shall not be a waiver of any
subsequent breach of that rule or any other. Tenant’s failure to keep and
observe the Rules and Regulations shall constitute a breach of this Lease. In
the case of any conflict between the Rules and Regulations and this Lease, this
Lease shall be controlling.

ARTICLE XVII. BROKER’S COMMISSION

     The parties recognize as the broker(s) who negotiated this Lease the
firm(s), if any, whose name(s) is (are) stated in Item 10 of the Basic Lease
Provisions, and agree that Landlord shall be responsible for the payment of
brokerage commissions to those broker(s) unless otherwise provided in this
Lease. Tenant warrants that it has had no dealings with any other real estate
broker or agent in connection with the negotiation of this Lease, and Tenant
agrees to indemnify and hold Landlord harmless from any cost, expense or
liability (including reasonable attorneys’ fees) for any compensation,
commissions or charges claimed by any other real estate broker or agent employed
or claiming to represent or to have been employed by Tenant in connection with
the negotiation of this Lease. The foregoing agreement shall survive the
termination of this Lease. If Tenant fails to take possession of the Premises or
if this Lease otherwise terminates prior to the Expiration Date as the result of
failure of performance by Tenant, Landlord shall be entitled to recover from
Tenant the unamortized portion of any brokerage commission funded by Landlord in
addition to any other damages to which Landlord may be entitled.

ARTICLE XIX. TRANSFER OF LANDLORD’S INTEREST

     In the event of any transfer of Landlord’s interest in the Premises, the
transferor shall be automatically relieved of all further obligations on the
part of Landlord (but shall not be relieved of any obligations or liabilities
arising during its ownership of such interest in the Premises), and the
transferor shall be relieved of any obligation to pay any funds in which Tenant
has an interest to the extent that such funds have been turned over, subject to
that interest, to the transferee and Tenant is notified of the transfer as
required by law. No beneficiary of a deed of trust to which this Lease is or may
be subordinate, and no landlord under a so-called sale-leaseback, shall be
responsible in connection with the Security Deposit, unless the mortgagee or
beneficiary under the deed of trust or the landlord actually receives the
Security Deposit. It is intended that the covenants and obligations contained in
this Lease on the part of Landlord shall, subject to the foregoing, be binding
on Landlord, its successors and assigns, only during and in respect to their
respective successive periods of ownership.

ARTICLE XX. INTERPRETATION

     SECTION 20.1. GENDER AND NUMBER, Whenever the context of this Lease
requires, the words “Landlord” and “Tenant” shall include the plural as well as
the singular, and words used in neuter, masculine or feminine genders shall
include the others.

24



--------------------------------------------------------------------------------



 



     SECTION 20.2. HEADINGS. The captions and headings of the articles and
sections of this Lease are for convenience only, are not a part of this Lease
and shall have no effect upon its construction or interpretation.

     SECTION 20.3. JOINT AND SEVERAL LIABILITY. If more than one person or
entity is named as Tenant, the obligations imposed upon each shall be joint and
several and the act of or notice from, or notice or refund to, or the signature
of, any one or more of them shall be binding on all of them with respect to the
tenancy of this Lease, including, but not limited to, any renewal, extension,
termination or modification of this Lease.

     SECTION 20.4. SUCCESSORS. Subject to Articles IX and XIX, all rights and
liabilities given to or imposed upon Landlord and Tenant shall extend to and
bind their respective heirs, executors, administrators, successors and assigns.
Nothing contained in this Section is intended, or shall be construed, to grant
to any person other than Landlord and Tenant and their successors and assigns
any rights or remedies under this Lease.

     SECTION 20.5. TIME OF ESSENCE. Time is of the essence with respect to the
performance of every provision of this Lease.

     SECTION 20.6. CONTROLLING LAW/VENUE. This Lease shall be governed by and
interpreted in accordance with the laws of the State of California. Any
litigation commenced concerning any matters whatsoever arising out of or in any
way connected to this Lease shall be initiated in the Superior Court of the
county in which the Project is located.

     SECTION 20.7. SEVERABILITY. If any term or provision of this Lease, the
deletion of which would not adversely affect the receipt of any material benefit
by either party or the deletion of which is consented to by the party adversely
affected, shall be held invalid or unenforceable to any extent, the remainder of
this Lease shall not be affected and each term and provision of this Lease shall
be valid and enforceable to the fullest extent permitted by law.

     SECTION 20.8. WAIVER AND CUMULATIVE REMEDIES. One or more waivers by
Landlord or Tenant of any breach of any term, covenant or condition contained in
this Lease shall not be a waiver of any subsequent breach of the same or any
other term, covenant or condition. Consent to any act by one of the parties
shall not be deemed to render unnecessary the obtaining of that party’s consent
to any subsequent act. No breach by Tenant of this Lease shall be deemed to have
been waived by Landlord unless the waiver is in a writing signed by Landlord.
The rights and remedies of Landlord under this Lease shall be cumulative and in
addition to any and all other rights and remedies which Landlord may have.

     SECTION 20.9. INABILITY TO PERFORM. In the event that either party shall be
delayed or hindered in or prevented from the performance of any work or in
performing any act required under this Lease by reason of any cause beyond the
reasonable control of that party, other than financial inability, then the
performance of the work or the doing of the act shall be excused for the period
of the delay and the time for performance shall be extended for a period
equivalent to the period of the delay. The provisions of this Section shall not
operate to excuse Tenant from the prompt payment of rent or from the timely
performance of any other obligation under this Lease within Tenant’s reasonable
control.

     SECTION 20.10. ENTIRE AGREEMENT. This Lease and its exhibits and other
attachments cover in full each and every agreement of every kind between the
parties concerning the Premises, the Building, and the Project, and all
preliminary negotiations, oral agreements, understandings and/or practices,
except those contained in this Lease, are superseded and of no further effect.
Tenant waives its rights to rely on any representations or promises made by
Landlord or others which are not contained in this Lease. No verbal agreement or
implied covenant shall be held to modify the provisions of this Lease, any
statute, law, or custom to the contrary notwithstanding.

     SECTION 20.11. QUIET ENJOYMENT. Upon the observance and performance of all
the covenants, terms and conditions on Tenant’s part to be observed and
performed, and subject to the other provisions of this Lease, Tenant shall have
the right of quiet enjoyment and use of the Premises for the Term without
hindrance or interruption by Landlord or any other person claiming by or through
Landlord.

     SECTION 20.12. SURVIVAL. All covenants of Landlord or Tenant which
reasonably would be intended to survive the expiration or sooner termination of
this Lease, including without limitation any warranty or indemnity hereunder,
shall so survive and continue to be binding upon and inure to the benefit of the
respective parties and their successors and assigns.

     SECTION 20.13. INTERPRETATION. This Lease shall not be construed in favor
of or against either party, but shall be construed as if both parties prepared
this Lease.

ARTICLE XXI. EXECUTION AND RECORDING

     SECTION 21.1. COUNTERPARTS. This Lease may be executed in one or more
counterparts, each of which shall constitute an original and all of which shall
be one and the same agreement

     SECTION 21.2. CORPORATE, LIMITED LIABILITY COMPANY AND PARTNERSHIP
AUTHORITY. The parties hereto represent and warrant that they are duly
authorized to execute and deliver this Lease, and that this Lease is binding in
accordance with its terms. If this Lease is not signed by two officers as
provided in California Corporations Code Section 313, Tenant shall, at
Landlord’s request, deliver a certified copy

25



--------------------------------------------------------------------------------



 



of its board of directors’ resolution, operating agreement or partnership
agreement or certificate authorizing or evidencing the execution of this Lease.

     SECTION 21.3. EXECUTION OF LEASE; NO OPTION OR OFFER.  The submission of
this Lease to Tenant shall be for examination purposes only, and shall not
constitute an offer to or option for Tenant to lease the Premises. Execution of
this Lease by Tenant and its return to Landlord shall not be binding upon
Landlord, notwithstanding any time interval, until Landlord has in fact executed
and delivered this Lease to Tenant, it being intended that this Lease shall only
become effective upon execution by Landlord and delivery of a fully executed
counterpart to Tenant.

     SECTION 21.4. RECORDING.  Tenant shall not record this Lease without the
prior written consent of Landlord. Tenant, upon the request of Landlord, shall
execute and acknowledge a “short form” memorandum of this Lease for recording
purposes.

     SECTION 21.5. AMENDMENTS.  No amendment or termination of this Lease shall
be effective unless in writing signed by authorized signatories of Tenant and
Landlord, or by their respective successors in interest. No actions, policies,
oral or informal arrangements, business dealings or other course of conduct by
or between the parties shall be deemed to modify this Lease in any respect.

     SECTION 21.6. EXECUTED COPY.  Any fully executed photocopy or similar
reproduction of this Lease shall be deemed an original for all purposes.

     SECTION 21.7. ATTACHMENTS.  All exhibits, amendments, riders and addenda
attached to this Lease are hereby incorporated into and made a part of this
Lease.

ARTICLE XXII. MISCELLANEOUS 

     SECTION 22.1. NONDISCLOSURE OF LEASE TERMS.  Tenant acknowledges and agrees
that the terms of this Lease are confidential and constitute proprietary
information of Landlord. Disclosure of the terms could adversely affect the
ability of Landlord to negotiate other leases and impair Landlord’s relationship
with other tenants. Accordingly, Tenant agrees that it, and its partners,
officers, directors, employees and attorneys, shall not intentionally and
voluntarily disclose, by public filings or otherwise, the terms and conditions
of this Lease (“Confidential Information”) to any third party, either directly
or indirectly, without the prior written consent of Landlord, which consent may
be given or withheld in Landlord’s sole and absolute discretion. The foregoing
restriction shall not apply if either: (i) Tenant is required to disclose the
Confidential Information in response to a subpoena or other regulatory,
administrative or court order, (ii) independent legal counsel to Tenant advises
Tenant is required to disclose the Confidential Information to, or file a copy
of this Lease with, any governmental agency or any stock exchange; provided
however, that in such event, Tenant shall, before making any such disclosure
(A) provide Landlord with prompt written notice of such required disclosure,
(B) at Tenant’s sole cost, take all reasonable legally available steps to resist
or narrow such requirement, including without limitation preparing and filing a
request for confidential treatment of the Confidential Information and (C) if
disclosure of the Confidential Information is required by subpoena or other
regulatory, administrative or court order, Tenant shall provide Landlord with as
much advance notice of the possibility of such disclosure as practical so that
Landlord may attempt to stop such disclosure or obtain an order concerning such
disclosure. The form and content of a request by Tenant for confidential
treatment of the Confidential Information shall be provided to Landlord at least
five (5) business days before its submission to the applicable governmental
agency or stock exchange and is subject to the reasonable prior written approval
of Landlord. In addition, Tenant may disclose the terms of this Lease to
prospective assignees of this Lease and prospective subtenants under this Lease
with whom Tenant is actively negotiating such an assignment or sublease.

     SECTION 22.2. INTENTIONALLY DELETED. 

     SECTION 22.3. CHANGES REQUESTED BY LENDER.  If, in connection with
obtaining financing for the Project, the lender shall request reasonable
modifications in this Lease as a condition to the financing, Tenant will not
unreasonably withhold or delay its consent, provided that the modifications do
not materially increase the obligations or decrease the rights of Tenant or
materially and adversely affect the leasehold interest created by this Lease.

     SECTION 22.4. MORTGAGEE PROTECTION.  No act or failure to act on the part
of Landlord which would otherwise entitle Tenant to be relieved of its
obligations hereunder shall result in such a release or termination unless
(a) Tenant has given notice by registered or certified mail to any beneficiary
of a deed of trust or mortgage covering the Building whose address has been
furnished to Tenant by written notice and (b) such beneficiary is afforded a
reasonable opportunity to cure the default by Landlord (which in no event shall
be less than sixty (60) days), including, if necessary to effect the cure, time
to obtain possession of the Building by power of sale or judicial foreclosure
provided that such foreclosure remedy is diligently pursued. Tenant agrees that
each beneficiary of a deed of trust or mortgage covering the Building is an
express third party beneficiary hereof, Tenant shall have no right or claim for
the collection of any deposit from such beneficiary or from any purchaser at a
foreclosure sale unless such beneficiary or purchaser shall have actually
received and not refunded the deposit, and Tenant shall comply with any written
directions by any beneficiary to pay rent due hereunder directly to such
beneficiary without determining whether a default exists under such
beneficiary’s deed of trust.

     SECTION 22.5. COVENANTS AND CONDITIONS.  All of the provisions of this
Lease shall be construed to be conditions as well as covenants as though the
words specifically expressing or imparting covenants and conditions were used in
each separate provision.

26



--------------------------------------------------------------------------------



 



     SECTION 22.6. SECURITY MEASURES. Tenant hereby acknowledges that Landlord
shall have no obligation whatsoever to provide guard service or other security
measures for the benefit of the Premises or the Project. Tenant assumes all
responsibility for the protection of Tenant, its employees, agents, invitees and
property from acts of third parties. Nothing herein contained shall prevent
Landlord, at its sole option, from providing security protection for the Project
or any part thereof, in which event the cost thereof shall be included within
the definition of Project Costs.

              LANDLORD:   TENANT:
 
            THE IRVINE COMPANY   ENGENIO INFORMATION TECHNOLOGIES, INC. a
Delaware corporation   a Delaware corporation
 
           
By:
  /s/ Steven Case   By:   /s/ Thomas Georgens

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    Steven Case       Name (Print): Thomas Georgens     Senior Vice President,
Office Properties       Title (Print): President And Chief Executive Officer
 
           
By:
  /s/ Steven E. Claton   By:   /s/ David E. Sanders

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


  Steven E. Claton, Vice President       Name: David E. Sanders

  Operations, Office Properties       Title: Vice President General Councel

27



--------------------------------------------------------------------------------



 



EXHIBIT A

DESCRIPTION OF PREMISES

(DESCRIPTION OF PREMISES PLAN) [f05328f0532816.gif]

1



--------------------------------------------------------------------------------



 



EXHIBIT A

DESCRIPTION OF PREMISES

(DESCRIPTION OF PREMISES PLAN) [f05328f0532817.gif]

1



--------------------------------------------------------------------------------



 



EXHIBIT B

THE IRVINE COMPANY — INVESTMENT PROPERTIES GROUP

HAZARDOUS MATERIAL SURVEY FORM

     The purpose of this form is to obtain information regarding the use of
hazardous substances on Investment Properties Group (“IPG”) property.
Prospective tenants and contractors should answer the questions in light of
their proposed activities on the premises. Existing tenants and contractors
should answer the questions as they relate to ongoing activities on the premises
and should update any information previously submitted.

     If additional space is needed to answer the questions, you may attach
separate sheets of paper to this form. When completed, the form should be sent
to the following address:

THE IRVINE COMPANY MANAGEMENT OFFICE
8105 Irvine Center Drive, Suite 350
Irvine, CA 92618

     Your cooperation in this matter is appreciated. If you have any questions,
please call your property manager at (949) 720-4400 for assistance.



1.   GENERAL INFORMATION.       Name of Responding Company:          
                                                                              
         Check all that apply:                                 Tenant          
(    )                                    Contractor           (    )
                                                                 
Prospective   (    )                                    Existing          
    (    )       Mailing Address:                                     
                                                                               
Contact person & Title:                                           
                                                                
Telephone Number: ( )                                                
                                                                    Current TIC
Tenant(s):       Address of Lease Premises:                          
                                                                                
Length of Lease or Contract Term:                                       
                                                           Prospective TIC
Tenant(s):
      Address of Leased Premises:                                          
                                                                Address of
Current Operations:                                                        
                                                 Describe the proposed
operations to take place on the property, including principal products
manufactured or services to be conducted. Existing tenants and contractors
should describe any proposed changes to ongoing operations.      

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

  2.   HAZARDOUS MATERIALS. For the purposes of this Survey Form, the term
“hazardous material” means any raw material, product or agent considered
hazardous under any state or federal law. The term does not include wastes which
are intended to be discarded.



  2.1   Will any hazardous materials be used or stored on site?

                         
 
  Chemical Products   Yes   (    )   No   (    )    

  Biological Hazards/                    

  Infectious Wastes   Yes   (    )   No   (    )    

  Radioactive Materials   Yes   (    )   No   (    )    

  Petroleum Products   Yes   (    )   No   (    )    

1



--------------------------------------------------------------------------------



 



  2.2   List any hazardous materials to be used or stored, the quantities that
will be on-site at any given time, and the location and method of storage (e.g.,
bottles in storage closet on the premises).

             

           Location and Method    

  Hazardous Materials             of Storage                  Quantity

                                         ;    
                                       ;    
                                       ;  

                                         ;    
                                       ;    
                                       ;  

                                         ;    
                                       ;    
                                       ;  

                                         ;    
                                       ;    
                                       ;  



  2.3   Is any underground storage of hazardous materials proposed or currently
conducted on the premises? Yes ( ) No ( )         If yes, describe the materials
to be stored, and the size and construction of the tank. Attach copies of any
permits obtained for the underground storage of such substances.        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------



3.   HAZARDOUS WASTE. For the purposes of this Survey Form, the term “hazardous
waste” means any waste (including biological, infectious or radioactive waste)
considered hazardous under any state or federal law, and which is intended to be
discarded.



  3.1   List any hazardous waste generated or to be generated on the premises,
and indicate the quantity generated on a monthly basis.

             

           Location and Method    

  Hazardous Materials             of Storage                  Quantity  

                                         ;    
                                       ;    
                                       ;  

                                         ;    
                                       ;    
                                       ;  

                                         ;    
                                       ;    
                                       ;  

                                         ;    
                                       ;    
                                       ;  



  3.2   Describe the method(s) of disposal (including recycling) for each waste.
Indicate where and how often disposal will take place.

             

           Location and Method    

  Hazardous Materials             of Storage                  Quantity  

                                         ;    
                                       ;    
                                       ;  

                                         ;    
                                       ;    
                                       ;  

                                         ;    
                                       ;    
                                       ;  

                                         ;    
                                       ;    
                                       ;  



  3.3   Is any treatment or processing of hazardous, infectious or radioactive
wastes currently conducted or proposed to be conducted on the premise? Yes( ) No
( )         If yes, please describe any existing or proposed treatment methods.
       

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------



  3.4   Attach copies of any hazardous waste permits or licenses issued to your
company with respect to its operations on the premises.

2



--------------------------------------------------------------------------------



 



4.   SPILLS

4.1 During the past year, have any spills or releases of hazardous materials
occurred on the premises?       Yes      (   )      No      (   )

     If so, please describe the spill and attach the results of any testing
conducted to determine the extent of such spills.



     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------



  4.2   Were any agencies notified in connection with such spills?      Yes (  
)     No (   )

     If so, attach copies of any spill reports or other correspondence with
regulatory agencies.



  4.3   Were any clean-up actions undertaken in connection with the spills?
     Yes      (   )      No      (   )

     If so, briefly describe the actions taken. Attach copies of any clearance
letters obtained from any regulatory agencies involved and the results of any
final soil or groundwater sampling done upon completion of the clean-up work.



     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------



5.   WASTEWATER TREATMENT/DISCHARGE



  5.1   Do you discharge industrial wastewater to:

         

                                         ;  storm drain?  
                                       ;  sewer?

                                         ;  surface water?  
                                       ;  no industrial discharge



  5.2   Is your industrial wastewater treated before discharge?     Yes      (  
)     No      (   )         If yes, describe the type of treatment conducted.



     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

5.3 Attach copies of any wastewater discharge permits issued to your company
with respect to its operations on the premises.



6.   AIR DISCHARGES.



  6.1   Do you have any air filtration systems or stacks that discharge into the
air?     Yes      (   )       No (   )     6.2   Do you operate any equipment
that require air emissions permits?       Yes      (   )     No      (   )    
6.3   Attach copies of any air discharge permits pertaining to these operations.



7.   HAZARDOUS MATERIALS DISCLOSURES.

7.1 Does your company handle an aggregate of at least 500 pounds, 55 gallons or
200 cubic feet of hazardous material at any given time?      Yes       (   )
     No      (   )

7.2 Has your company prepared a Hazardous Materials Disclosure — Chemical
Inventory and Business Emergency Plan or similar disclosure document pursuant to
state or county requirements?      Yes       (   )     No      (   )

           If so, attach a copy.

3



--------------------------------------------------------------------------------



 



  7.3   Are any of the chemicals used in your operations regulated under
Proposition 65?         If so, describe the procedures followed to comply with
these requirements.



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

7.4 Is your company subject to OSHA Hazard Communication Standard Requirements?
Yes (   ) No (   )

               If so, describe the procedures followed to comply with these
requirements.



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



8.   ANIMAL TESTING.

8.1 Does your company bring or intend to bring live animals onto the premises
for research or development purposes Yes (   ) No (   )

               If so, describe the activity.



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

8.2 Does your company bring or intend to bring animal body parts or bodily
fluids onto the premises for research or development purposes? Yes (   ) No (  
)

               If so, describe the activity.



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



9.   ENFORCEMENT ACTIONS, COMPLAINTS.

9.1 Has your company ever been subject to any agency enforcement actions,
administrative orders, lawsuits, or consent orders/decrees regarding
environmental compliance or health and safety? Yes (   ) No (   )

               If so, describe the actions and any continuing obligations
imposed as a result of these actions.



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

9.2 Has your company ever received any request for information, notice of
violation or demand letter, complaint, or inquiry regarding environmental
compliance or health and safety? Yes (   ) No (  )

9.3 Has an environmental audit ever been conducted which concerned operations or
activities on premises occupied by you? Yes (   ) No (   )

4



--------------------------------------------------------------------------------



 



9.4 If you answered “yes” to any questions in this section, describe the
environmental action or complaint and any continuing compliance obligation
imposed as a result of the same.



     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

             

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 

  By:                                          ;  

      Name:                                         

      Title:                                         

      Date:                                         

5



--------------------------------------------------------------------------------



 



EXHIBIT C

LANDLORD’S DISCLOSURES

McCarthy Center

Tenant acknowledges the following disclosures by Landlord with respect to
Hazardous Materials at the Premises. Tenant agrees to comply with the
precautionary requirements and other provisions, set forth below, that are
associated with these Hazardous Materials.

None.

 



--------------------------------------------------------------------------------



 



EXHIBIT D

TENANT’S INSURANCE

     The following requirements for Tenant’s insurance shall be in effect at the
Building, and Tenant shall also cause any subtenant to comply with these
requirements. Landlord reserves the right to adopt reasonable nondiscriminatory
modifications and additions to these insurance requirements. Tenant agrees to
obtain and present evidence to Landlord that it has fully complied with the
insurance requirements.

     1. Tenant shall, at its sole cost and expense, commencing on the date
Tenant is given access to the Premises for any purpose and during the entire
Term, procure, pay for and keep in full force and effect: (i) commercial general
liability insurance with respect to the Premises and the operations of or on
behalf of Tenant in, on or about the Premises, including but not limited to
coverage for personal injury, independent contractors, broad form property
damage, fire and water legal liability, products liability (if a product is sold
from the Premises), and liquor law liability (if alcoholic beverages are sold,
served or consumed within the Premises), which policy(ies) shall be written on
an “occurrence” basis and for not less than the amount set forth in Item 13 of
the Basic Lease Provisions, with a combined single limit (with a $50,000 minimum
limit on fire legal liability) per occurrence for bodily injury, death, and
property damage liability, or the current limit of liability carried by Tenant,
whichever is greater, and subject to such increases in amounts as Landlord may
determine from time to time; (ii) workers’ compensation insurance coverage as
required by law, together with employers’ liability insurance of at least One
Million Dollars ($1,000,000.00); (iii) with respect to Alterations and the like
required or permitted to be made by Tenant under this Lease, builder’s risk
insurance, in an amount equal to the replacement cost of the work; (iv)
insurance against fire, vandalism, malicious mischief and such other additional
perils as may be included in a standard “special form” policy, insuring Tenant’s
Alterations, trade fixtures, furnishings, equipment and items of personal
property of Tenant located in the Premises, in an amount equal to not less than
ninety percent (90%) of their actual replacement cost (with replacement cost
endorsement); and (v) business interruption insurance in amounts satisfactory to
cover one (1) year of loss. In no event shall the limits of any policy be
considered as limiting the liability of Tenant under this Lease.

     2. In the event Landlord consents to Tenant’s use, generation or storage of
Hazardous Materials on, under or about the Premises pursuant to Section 5.3 of
this Lease, Landlord shall have the continuing right to require Tenant, at
Tenant’s sole cost and expense (provided the same is available for purchase upon
commercially reasonable terms), to purchase insurance specified and approved by
Landlord, with coverage not less than Five Million Dollars ($5,000,000.00),
insuring (i) any Hazardous Materials shall be removed from the Premises,
(ii) the Premises shall be restored to a clean, healthy, safe and sanitary
condition, and (iii) any liability of Tenant, Landlord and Landlord’s officers,
directors, shareholders, agents, employees and representatives, arising from
such Hazardous Materials.

     3. All policies of insurance required to be carried by Tenant pursuant to
this Exhibit D containing a deductible exceeding One Million Dollars
($1,000,000.00) per occurrence must be approved in writing by Landlord prior to
the issuance of such policy. Tenant shall be solely responsible for the payment
of all deductibles.

     4. All policies of insurance required to be carried by Tenant pursuant to
this Exhibit D shall be written by responsible insurance companies authorized to
do business in the State of California and with a general policyholder rating of
not less than “A-” and financial rating of not less than “VIII” in the most
current Best’s Insurance Report. Any insurance required of Tenant may be
furnished by Tenant under any blanket policy carried by it or under a separate
policy. A certificate of insurance, certifying that the policy has been issued,
provides the coverage required by this Exhibit D and contains the required
provisions, together with endorsements acceptable to Landlord evidencing the
waiver of subrogation and additional insured provisions required below, shall be
delivered to Landlord prior to the date Tenant is given the right of possession
of the Premises. Proper evidence of the renewal of any insurance coverage shall
also be delivered to Landlord not less than ten (10) days prior to the
expiration of the coverage. Landlord may at any time, and from time to time,
inspect any and all insurance policies required by this Lease.

     5. Each policy evidencing insurance required to be carried by Tenant
pursuant to this Exhibit D shall contain the following provisions and/or clauses
satisfactory to Landlord: (i) with respect to Tenant’s commercial general
liability insurance, a provision that the policy and the coverage provided shall
be primary and that any coverage carried by Landlord shall be noncontributory
with respect to any policies carried by Tenant, together with a provision
including Landlord, the Additional Insureds identified in Item 11 of the Basic
Lease Provisions, and any other parties in interest designated by Landlord, as
additional insureds; (ii) except with respect to Tenant’s commercial general
liability insurance, a waiver by the insurer of any right to subrogation against
Landlord, its agents, employees, contractors and representatives which arises or
might arise by reason of any payment under the policy or by reason of any act or
omission of Landlord, its agents, employees, contractors or representatives; and
(iii) a provision that the insurer will not cancel or change the coverage
provided by the policy without first giving Landlord thirty (30) days prior
written notice.

     6. In the event that Tenant fails to procure, maintain and/or pay for, at
the times and for the durations specified to this Exhibit D, any insurance
required by this Exhibit D, or fails to carry insurance required by any
governmental authority, Landlord may at its election procure that insurance and
pay the premiums, in which event Tenant shall repay Landlord all sums paid by
Landlord, together with interest at the maximum rate permitted by law and any
related costs or expenses incurred by Landlord, within ten (10) days following
Landlord’s written demand to Tenant.

1



--------------------------------------------------------------------------------



 



     NOTICE TO TENANT: IN ACCORDANCE WITH THE TERMS OF THIS LEASE, TENANT MUST
PROVIDE EVIDENCE OF THE REQUIRED INSURANCE TO LANDLORD’S MANAGEMENT AGENT PRIOR
TO BEING AFFORDED ACCESS TO THE PREMISES.

2



--------------------------------------------------------------------------------



 



EXHIBIT E

RULES AND REGULATIONS

     This Exhibit sets forth the rules and regulations governing Tenant’s use of
the Premises leased to Tenant pursuant to the terms, covenants and conditions of
the Lease to which this Exhibit is attached and therein made part thereof. In
the event of any conflict or inconsistency between this Exhibit and the Lease,
the Lease shall control.

     1. Tenant shall not place anything or allow anything to be placed near the
glass of any window, door, partition or wall, which may appear unsightly from
outside the Premises.

     2. The walls, walkways, sidewalks, entrance passages, elevators,
stairwells, courts and vestibules shall not be obstructed or used for any
purpose other than ingress and egress of pedestrian travel to and from the
Premises, and shall not be used for smoking, loitering or gathering, or to
display, store or place any merchandise, equipment or devices, or for any other
purpose. The walkways, sidewalks, entrance passageways, courts, vestibules and
roof are not for the use of the general public and Landlord shall in all cases
retain the right to control and prevent access thereto by all persons whose
presence in the judgment of the Landlord shall be prejudicial to the safety,
character, reputation and interests of the Building and its tenants, provided
that nothing herein contained shall be construed to prevent such access to
persons with whom Tenant normally deals in the ordinary course of Tenant’s
business unless such persons are engaged in illegal activities. Smoking is
permitted outside the building and within the project only in areas designated
by Landlord. No tenant or employee or invitee or agent of any tenant shall be
permitted upon the roof of the Building without prior written approval from
Landlord.

     3. No awnings or other projection shall be attached to the outside walls of
the Building. No security bars or gates, curtains, blinds, shades or screens
shall be attached to or hung in, or used in connection with, any window or door
of the Premises without the prior written consent of Landlord. Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without the express written consent of Landlord.

     4. Tenant shall not mark, nail, paint, drill into, or in any way deface any
part of the Premises or the Building except to affix standard pictures or other
wall hangings on the interior walls of the premises so long as they are not
visible from the exterior of the building. Tenant shall not lay linoleum, tile,
carpet or other similar floor covering so that the same shall be affixed to the
floor of the Premises in any manner except as approved by Landlord in writing
which approval shall not be unreasonably withheld, conditioned or delayed. The
expense of repairing any damage resulting from a violation of this rule or
removal of any floor covering shall be borne by Tenant.

     5. The toilet rooms, urinals, wash bowls and other plumbing apparatus shall
not be used for any purpose other than that for which they were constructed and
no foreign substance of any kind whatsoever shall be thrown therein. Any pipes
or tubing used by Tenant to transmit water to an appliance or device in the
Premises must be made of copper or stainless steel, and in no event shall
plastic tubing be used for that purpose. The expense of any breakage, stoppage
or damage resulting from the violation of this rule shall be borne by the tenant
who, or whose employees or invitees, caused it.

     6. Landlord shall direct electricians as to the manner and location of any
future telephone wiring. No boring or cutting for wires will be allowed without
the prior consent of Landlord which approval shall not be unreasonably withheld,
conditioned or delayed. The locations of the telephones, call boxes and other
office equipment affixed to the Premises shall be subject to the prior written
approval of Landlord which approval shall not be unreasonably withheld,
conditioned or delayed.

     7. The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the permitted use of the
Premises. No exterior storage shall be allowed at any time without the prior
written approval of Landlord. The Premises shall not be used for cooking (except
for the type of cooking normally conducted in similar office projects) or
washing clothes without the prior written consent of Landlord, or for lodging or
sleeping or for any immoral or illegal purposes.

     8. Tenant shall not make, or permit to be made, any unseemly or disturbing
noises or disturb or interfere with occupants of this or neighboring buildings
or premises or those having business with them, whether by the use of any
musical instrument, radio, phonograph, noise, or otherwise. Tenant shall not
use, keep or permit to be used, or kept, any foul or obnoxious gas or substance
in the Premises or permit or suffer the Premises to be used or occupied in any
manner offensive or objectionable to Landlord or other occupants of this or
neighboring buildings or premises by reason of any odors, fumes or gases.

     9. No animals, except for seeing eye dogs, shall be permitted at any time
within the Premises.

     10. Tenant shall not use the name of the Building or the Project in
connection with or in promoting or advertising the business of Tenant, except as
Tenant’s address, without the written consent of Landlord. Landlord shall have
the right to prohibit any advertising by any Tenant which, in Landlord’s
reasonable opinion, tends to impair the reputation of the Project or its
desirability for its intended uses, and upon written notice from Landlord any
Tenant shall refrain from or discontinue such advertising.

     11. Canvassing, soliciting, peddling, parading, picketing, demonstrating or
otherwise engaging in any conduct that unreasonably impairs the value or use of
the Premises or the Project are prohibited and each Tenant shall cooperate to
prevent the same. Landlord shall have full and absolute authority to regulate or
prohibit the

1



--------------------------------------------------------------------------------



 



entrance to the Premises of any vendor, supplier, purveyor, petitioner,
proselytizer or other similar person if, in the good faith judgment of Landlord,
such person will be involved in general solicitation activities, or the
proselytizing, petitioning, or disturbance of other tenants or their customers
or invitees, or engaged or likely to engage in conduct which may in Landlord’s
opinion distract from the use of the Premises for its intended purpose.
Notwithstanding the foregoing, Landlord reserves the absolute right and
discretion to limit or prevent access to the Buildings by any food or beverage
vendor, whether or not invited by Tenant, and Landlord may condition such access
upon (he vendor’s execution of an entry permit agreement which may contain
provisions for insurance coverage and/or the payment of a fee to Landlord.

     12. No equipment of any type shall be placed on the Premises which in
Landlord’s reasonable opinion exceeds the load limits of the floor or otherwise
threatens the soundness of the structure or improvements of the Building.

     13. Regular building hours of operation are from 6:00 AM to 6:00 PM Monday
through Friday and 9:00 AM to 1:00 PM on Saturday. No air conditioning unit or
other similar apparatus shall be installed or used by any Tenant without the
prior written consent of Landlord which approval shall not be unreasonably
withheld, conditioned or delayed.

     14. The entire Premises, including vestibules, entrances, doors, fixtures,
interior windows and plate glass, shall at all times be maintained in a safe,
neat and clean condition by Tenant. All trash, refuse and waste materials shall
be regularly removed from the Premises by Tenant and placed in the containers at
the locations designated by Landlord for refuse collection. All cardboard boxes
must be “broken down” prior to being placed in the trash container. All
styrofoam chips must be bagged or otherwise contained prior to placement in the
trash container, so as not to constitute a nuisance. Pallets must be immediately
disposed of by tenant and may not be disposed of in the Landlord provided trash
container or enclosures. Pallets may be neatly stacked in an exterior location
on a temporary basis (no longer than 5 days) so long as Landlord has provided
prior written approval. The burning of trash, refuse or waste materials is
prohibited.

     15. Tenant shall use at Tenant’s cost such pest extermination contractor as
Landlord may direct and at such intervals as Landlord may reasonably require.

     16. All keys for the Premises shall be provided to Tenant by Landlord and
Tenant shall return to Landlord any of such keys so provided upon the
termination of the Lease. Tenant shall not change locks or install other locks
on doors of the Premises, without the prior written consent of Landlord. In the
event of loss of any keys furnished by Landlord for Tenant, Tenant shall pay to
Landlord the costs thereof. Upon the termination of its tenancy, Tenant shall
deliver to Landlord all the keys to lobby(s), suite(s) and telephone &
electrical room(s) which have been furnished to Tenant or which Tenant shall
have had made.

     17. No person shall enter or remain within the Project while intoxicated or
under the influence of liquor or drugs. Landlord shall have the right to exclude
or expel from the Project any person who, in the absolute discretion of
Landlord, is under the influence of liquor or drugs.

     18. The moving of large or heavy objects shall occur only between the
persons employed to move those objects in or out of the Building must be
reasonably acceptable to Landlord. Without limiting the generality of the
foregoing, no freight, furniture or bulky matter of any description shall be
received into or moved out of the lobby of the Building or carried in the
elevator.

     19. Tenant shall not install equipment, such as but not limited to
electronic tabulating or computer equipment, requiring electrical or air
conditioning service in excess of that to be provided by Landlord under the
Lease without prior written consent of Landlord which approval shall not be
unreasonably withheld, conditioned or delayed.

     20. Landlord may from time to time grant other tenants of the project
individual and temporary variances from these Rules, provided that any variance
does not have a material adverse effect on the use and enjoyment of the Premises
by Tenant.

     21. Landlord reserves the right to amend or supplement the foregoing Rules
and Regulations and to adopt and promulgate additional rules and regulations
applicable to the Premises provided such amendment or supplements do not
materially increase Tenant’s obligations or decrease Tenant’s rights under this
Lease. Notice of such rules and regulations and amendments and supplements
thereto, if any, shall be given to the Tenant.

2



--------------------------------------------------------------------------------



 



EXHIBIT X

WORK LETTER
(Tenant Buildout with Landlord’s Contribution)



  1.   TENANT IMPROVEMENTS. The tenant improvement work (“Tenant Improvements”)
shall consist of the work required to complete certain improvements to the
Premises pursuant to approved ” Working Drawings and Specifications” (as defined
below). Tenant shall employ Gensler & Associates (the “Architect”) for
preparation of the Preliminary Plan and Working Drawings and Specifications (as
hereinafter defined), and shall cause the Architect to inspect the Premises to
become acquainted with all existing conditions. Tenant shall contract with San
Jose Construction Co., Inc. (the ‘TI Contractor”) , to construct the Tenant
Improvements at Tenant’s sole cost and expense, subject to Article II below. The
Tenant Improvements work shall be undertaken and prosecuted in accordance with
the following requirements:



  a.   Tenant and Landlord have approved both (i) a detailed space plan for the
Premises, prepared by the Architect, a copy of which is attached hereto as
Exhibit X-1 (“Preliminary Plan”), and (ii) an estimate, itemized by discipline,
materials and labor, of the cost to complete the Tenant Improvements in
accordance with the Preliminary Plan (“Preliminary Cost Estimate”), which
Preliminary Cost Estimate is attached hereto as Exhibit X-2. Within three
(3)days after the date of this Work Letter, Tenant shall cause the Architect to
prepare working drawings and specifications based on the approved Preliminary
Plan (the “Working Drawings and Specifications”), and any change proposed by
Tenant to the approved Working Drawings and Specifications (“Change”). Within
three (3) business days following its submission to Landlord, Landlord shall
approve (by signing a copy thereof) or shall disapprove the Working Drawings and
Specifications and/or the Change. If Landlord disapproves the Working Drawings
and Specifications or Change as a result of a failure of the foregoing to comply
with the Preliminary Plan, Landlord shall specify in detail the reasons for
disapproval and Tenant shall cause the Architect to modify Ihe Working Drawings
and Specifications or Change to incorporate Landlord’s suggested revisions in a
mutually satisfactory manner. Tenant agrees and acknowledges that Landlord will
not check the Preliminary Plan, the Working Drawings and Specifications and/or
any Change for building code compliance (or other federal, state or local law,
ordinance or regulations compliance), and that Tenant and its Architect shall be
solely responsible for such matters.     b.   It is understood that except as
provided below, the Tenant Improvements shall only include actual improvements
to the Premises set forth in the Preliminary Plan or the approved Working
Drawings and Specifications, and shall exclude (but not by way of limitation)
Tenant’s furniture, trade fixtures, partitions, equipment and signage
improvements, if any. Further, the Tenant Improvements shall incorporate
Landlord’s building standard materials and specifications (“Standards”). All
aspects of the Preliminary Plan are considered Standards for purposes of this
Work Letter. No deviations from the Standards may be required by Tenant with
respect to doors and frames, finish hardware, entry graphics, the ceiling
system, light fixtures and switches, mechanical systems, life and safety
systems, and/or window coverings; provided that Landlord may, in its sole
discretion, authorize in writing one or more of such deviations, in which event
Tenant shall be solely responsible for the cost of replacing same with the
applicable Standard item(s) upon the expiration or termination of this Lease.
All non- standard items (“Non-Standard Improvements”) and Changes to the
Preliminary Plan or Working Drawings and Specifications that are not customarily
included in Landlord’s tenant improvements of other premises located in the
Project shall be considered Non-Standard Improvements and shall be subject to
the prior approval of Landlord, which may be withheld in Landlord’s sole
discretion. Landlord shall in no event be required to approve any Non-Standard
Improvement if Landlord determines that such improvements (i) is of a lesser
quality than the corresponding Standard, (ii) fails to conform to applicable
governmental requirements, (iii) requires building services beyond the level

Exhibit X

Page 1 of 5



--------------------------------------------------------------------------------



 



      Landlord has agreed to provide Tenant under this Lease, or (iv) would have
an adverse aesthetic impact from the exterior of the Premises.     c.   Tenant
shall submit the approved Working Drawings and Specifications to the TI
Contractor, who shall be the general contractor hired to construct the Tenant
Improvements. TI Contractor shall solicit bids from at least three
(3) subcontractors for each major trade, provided that, a bidding process shall
not be required with respect to mechanical, electrical and plumbing. All
subcontractors shall be subject to Landlord’s reasonable approval. Tenant shall
provide copies of the bid responses to Landlord. Tenant shall enter into a “lump
sum” construction contract (the “TI Contract”) with the TI Contractor for
construction of the Tenant Improvements. If requested by Landlord, Tenant shall
deliver a copy of the TI Contract to Landlord. Tenant shall cause the Tenant
Improvements work to be constructed in a good and workmanlike manner in
accordance with the approved Working Drawings and Specifications.     d.   Prior
to the commencement of the Tenant Improvements work, Tenant shall deliver to
Landlord a copy of the final application for permit and issued permit for the
work.     e.   The TI Contractor and each of its subcontractors shall comply
with landlord’s requirements as generally imposed on third party contractors,
including without limitation all insurance coverage requirements and the
obligation to furnish appropriate certificates of insurance to Landlord, prior
to commencement of construction or the Tenant Improvements work.     f.   A
construction schedule shall be provided to Landlord prior to commencement of the
construction of the Tenant Improvements work, and weekly updates shall be
supplied during the progress of the work; provided however, that the completion
of the Tenant Improvements shall not be a condition of, or affect, the
Commencement Date of this Lease.     g.   Tenant shall give Landlord ten
(10) days prior written notice of the commencement of construction of the Tenant
Improvements work so that Landlord may cause an appropriate notice of
non-responsibility to be posted.     h.   The Tenant Improvements work shall be
subject to inspection at all times by Landlord and its construction manager, and
Landlord and/or its construction manager shall be permitted to attend weekly job
meetings with the TI Contractor.     i.   Tenant shall apply and pay for all
utility services required for the Tenant Improvements work.     j.   Upon
completion of the work, Tenant shall cause to be provided to Landlord
(i) as-built drawings of the Tenant Improvements work signed by the Architect,
(ii) CADD tapes of the improved space compatible with Landlord’s CADD system,
(iii) a final punch list signed by Tenant, (iv) final and unconditional lien
waivers from the TI Contractor and all subcontractors, (v) a duly recorded
notice of completion of the improvement work, and (vi) a certificate of
occupancy for the Premises (collectively, the “Close-Out Package”).     k.   The
Tenant Improvements work shall be prosecuted at all times in accordance with all
state, federal and local laws, regulations and ordinances, including without
limitation all OSHA and other safety laws, the Americans with Disabilities Act
(“ADA”) and all applicable governmental permit and code requirements,     l.  
All of the provisions of this Lease (including, without limitation, the
provisions of Sections 7.4, 10.1 and 10.3) shall apply to, and shall be binding
on Tenant with respect to, the construction of the Tenant Improvements.

Exhibit X

Page 2 of 5



--------------------------------------------------------------------------------



 



  m.   Landlord shall permit Tenant and its contractors to enter the Premises
prior to the Commencement Date of the Lease in order that Tenant may construct
the Tenant Improvements in the Premises through Tenant’s own contractors prior
to the Commencement Date. The foregoing license to enter the Premises prior to
the Commencement Date is, however, conditioned upon the compliance by Tenant’s
contractors with all requirements imposed by Landlord on third party
contractors, including without limitation the maintenance by Tenant and its
contractors and subcontractors of workers’ compensation and public liability and
property damage insurance in amounts and with companies and on forms
satisfactory to Landlord, with certificates of such insurance being furnished to
landlord prior to proceeding with any such entry. The entry shall be deemed to
be under all of the provisions of the Lease. Landlord shall not be liable in any
way for any injury, loss or damage which may occur to any such work being
performed by Tenant, the same being solely at Tenant’s risk.     n.   Tenant
hereby designates Don Higbee and Mark Avila (“Tenant’s Construction
Representatives”), Telephone Nos. (408) 433-8140 and (408) 433-8284, each as its
representative and agent for all matters related to the Tenant Improvements,
including but not by way of limitation, for purposes of receiving notices,
approving submittals and issuing requests for Changes, and Landlord shall be
entitled to rely upon authorizations and directives of such person(s) as if
given directly by Tenant. The foregoing authorization is intended to provide
assurance to Landlord that it may rely upon the directives and decision making
of the Tenant’s Construction Representatives with respect to the Tenant
Improvement and is not intended to limit or reduce Landlord’s right to
reasonably rely upon any decisions or directives given by other officers or
representatives of Tenant. Tenant may amend the designation of its Tenant’s
Construction Representative(s) at any time upon delivery of written notice to
Landlord.     o.   Landlord hereby designates Steve Aldapa (“Landlord’s
Construction Representative”), Telephone No. (310) 996-0202 as its
representative and agent for all matters related to the Tenant Improvements,
including but not by way of limitation, for purposes of receiving notices,
approving submittals and Changes, and Tenant shall be entitled to rely upon
authorizations and directives of such person(s) as if given directly by
Landlord. The foregoing authorization is intended to provide assurance to Tenant
that it may rely upon the directives and decision making of the Landlord’s
Construction Representative with respect to the Tenant Improvements and is not
intended to limit or reduce Tenant’s right to reasonably rely upon any decisions
or directives given by other officers or representatives of Landlord. Landlord
may amend the designation of its Landlord’s Construction Representative(s) at
any time upon delivery of written notice to Tenant.



  II.   COST OF THE TENANT IMPROVEMENTS WORK



  a.   Subject to Section II(d) below, Landlord shall provide to Tenant a tenant
improvement allowance in the amount of Six Hundred Forty Thousand Four Hundred
Forty Dollars ($640,440.00) (the “Landlord’s Contribution”) based on Twenty
Seven Dollars ($27.00) per usable square foot of the Premises, with any excess
cost of the Tenant Improvements in accordance with the approved Working Drawings
and Specifications, to be borne solely by Tenant. It is further understood and
agreed that Landlord’s construction manager shall be entitled to a
supervision/administrative fee equal to five percent (5%) of the cost of the
Tenant Improvements work (not to exceed thirty thousand dollars ($30,000), which
fee shall be paid from the Landlord’s Contribution. If the actual cost of
completion of the Tenant Improvements is less than the maximum amount provided
for the Landlord’s Contribution and the Additional Landlord Funding, such
savings shall inure to the benefit of Landlord and Tenant shall not be entitled
to any credit or payment.     b.   Landlord shall pay the Landlord’s
Contribution and the Additional Landlord Funding (defined in Section II(d)
below), provided Tenant has elected to exercise its right to the Additional
Landlord Funding, in whole or in part to Tenant or Tenant’s designee within
twenty (20) days in accordance with the following:

Exhibit X

Page 3 of 5



--------------------------------------------------------------------------------



 



  i.   Tenant must deliver to Landlord an invoice(s) with appropriate backup
documents for the work performed that Tenant desires to be paid by the
Landlord’s Contribution and/or Additional Landlord Funding.     ii.   Within
twenty (20) days of Landlord’s receipt of such invoice(s) and backup documents,
Landlord shall pay Tenant or Tenant’s designee a portion of the Landlord’s
Contribution and/or Additional Landlord Funding sufficient to pay the invoice in
full (unless the amount claimed under the invoice(s) exceeds the Landlord’s
Contribution and/or the Additional Landlord Funding). Notwithstanding the
foregoing, Landlord may retain ten percent (10%) of all invoiced amounts until
Tenant submits the Close-Out Package to Landlord at which point Landlord shall
pay Tenant any retained portions of the Landlord’s Contribution and Additional
Landlord Funding within twenty (20) days.     iii.   Tenant may only request
payments by Landlord from the Landlord’s Contribution and the Additional
Landlord Funding once construction of the Tenant Improvements has been at least
fifty percent (50%) completed and once construction of the Tenant Improvements
has been substantially completed.



  c.   It is understood that the foregoing Tenant Improvements may be done
during Tenant’s occupancy of the Premises and, in this regard, Tenant agrees to
assume any risk of injury, loss or damage which may result (unless caused by the
willful misconduct of Landlord or Landlord’s authorized employees, agents or
contractors). Tenant further agrees that it shall be solely responsible for
relocating its office equipment and furniture in the Premises in order for the
foregoing Tenant Improvements to be completed in the Premises, that the
Commencement Date of the Lease is not conditioned upon nor shall such
Commencement Date be extended by the completion of the foregoing Tenant
Improvements, and that no rental abatement shall result while the foregoing
Tenant Improvements are completed in the Premises. It is further understood and
agreed that the Tenant Improvements shall be scheduled and shall be
substantially completed not later than February 10, 2005, to be eligible for
funding by Landlord, and that Landlord shall not be obligated to fund any Tenant
Improvements commenced after such date. Notwithstanding the foregoing, each day
after the deadline set forth in Section l(a) above that Landlord fails to
deliver its approval or disapproval shall delay the date set forth in
Section 3.1 (c) of the Lease by one (1) day.     d.   If requested by Tenant,
Landlord shall fund the additional costs related to the Tenant Improvements in
excess of Landlord’s Contribution by up to an additional Three Dollars ($3.00)
per useable square foot (for a total additional funding of up to Seventy One
Thousand One Hundred Sixty Dollars ($71,160.00) (“Additional Landlord Funding”).
To the extent of the Additional Landlord Funding, Basic Rent shall increase,
retroactive to the Commencement Date of this Lease, by an amount equal to the
Additional Landlord Funding plus interest at the annual rate of eight percent
(8%) amortized equally over the first sixty (60) months of the Lease. Upon
request by Landlord, the amount of such rental adjustment shall be memorialized
in a form provided by Landlord. In the event that the amount of the rental
adjustment is finally determined subsequent to the Commencement Date, Tenant
shall promptly pay to Landlord a lump sum amount equal to the total accrued sums
owing due to the retroactive adjustment.



  III.   DISPUTE RESOLUTION



  a.   All claims or disputes between Landlord and Tenant arising out of, or
relating to, this Work Letter shall be decided by the JAMS/ENDISPUTE (“JAMS”),
or its successor, with such arbitration to be held in Santa Clara County,
California, unless the parties mutually agree otherwise. Within ten
(10) business days following submission to JAMS, JAMS shall designate three
arbitrators and each party may, within five (5) business days thereafter, veto
one of the three persons so designated. If two different designated arbitrators
have been vetoed, the third arbitrator shall hear and decide the matter. If less
than two (2) arbitrators are timely vetoed, JAMS shall select a single
arbitrator from the non-vetoed

Exhibit X

Page 4 of 5



--------------------------------------------------------------------------------



 



      arbitrators originally designated by JAMS, who shall hear and decide the
matter. Any arbitration pursuant to this section shall be decided within thirty
(30) days of submission to JAMS. The decision of the arbitrator shall be final
and binding on the parties. All costs associated with the arbitration shall be
awarded to the prevailing party as determined by the arbitrator.     b.   Notice
of the demand for arbitration by either party to the Work Letter shall be filed
in writing with the other party to the Work Letter and with JAMS and shall be
made within a reasonable time after the dispute has arisen. The award rendered
by the arbitrator shall be final, and judgment may be entered upon it in
accordance with applicable law in any court having jurisdiction thereof. Except
by written consent of the person or entity sought to be joined, no arbitration
arising out of or relating to this Work Letter shall include, by consolidation,
joinder or in any other manner, any person or entity not a party to the Work
Letter unless (1) such person or entity is substantially involved in a common
question of fact or law, (2) the presence of such person or entity is required
if complete relief is to be accorded in the arbitration, or (3) the interest or
responsibility of such person or entity in the matter is not insubstantial.    
c.   The agreement herein among the parties to arbitrate shall be specifically
enforceable under prevailing law. The agreement to arbitrate hereunder shall
apply only to disputes arising out of, or relating to, this Work Letter, and
shall not apply to other matters of dispute under the Lease except as may be
expressly provided in the Lease.

Exhibit X

Page 5 of 5



--------------------------------------------------------------------------------



 



(APPROVED PRELIMINARY PLAN) [f05328f0532818.gif]

 



--------------------------------------------------------------------------------



 



(APPROVED PRELIMINARY PLAN) [f05328f0532819.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT X-2

APPROVED PRELIMINARY COST ESTIMATE

[SEE ATTACHED]

Exhibit X-2

Page 1 of 1



--------------------------------------------------------------------------------



 



San Jose Construction Co., Inc.
General Contractors

--------------------------------------------------------------------------------

September 8, 2004

LSI LOGIC
1551 Mc Carthy Blvd., D-129
Milpitas, CA 95035
(408) 433-8140 Fax (408) 433-7484

     
Attn:
  Mr. Don Higbee
Ref:
  ENGENIO – 670 N. MC CARTHY BLVD., MILPITAS, CA

Subj.
  Preliminary Budget Proposal

Dear Don:

San Jose Construction Co., Inc. is pleased to submit for your review our
preliminary budget construction proposal for the above referenced property. Our
ability to successfully coordinate and construct these improvements is based
upon the extensive experience of our project management team and our ability to
work with and coordinate a blend of the most proficient subcontractors in the
Silicon Valley. The following is the lists the drawings for which our proposal
is based upon:

          Drawings provided by Gensler:      
M670.100.FP
  Construction Plan – First Floor   Dated 08/20/04
M670.100.PC
  Power & Communication Plan – First Floor   Dated 08/20/04
M670.100.RC
  Reflective Ceiling Plan – First Floor   Dated 08/20/04
M670.200.FP
  Construction Plan – Second Floor   Dated 08/12/04
M670.200.PC
  Power & Communication Plan – Second Floor   Dated 08/12/04
M670.200.RC
  Reflective Ceiling Plan – Second Floor   Dated 08/12/04

TOTAL SUM.........$1,189,313.00

The following items have been EXCLUDED from our proposal:



•   Leveling and scraping of existing concrete floors by others   •   Any work
not specifically listed in our cost breakdown   •   Drywall patch to existing
walls not under construction   •   Any work to existing lobby, stairs or
restroom cores   •   Paging system, telephone system & data cabling   •  
Structural engineering or calculations   •   City and fire department
corrections   •   Any work to existing HVAC units   •   Relocation of rain water
leaders   •   P.G. & E. feeds & patching   •   Testing and inspection

 



--------------------------------------------------------------------------------



 



LSI LOGICS
Page 2 of 2

The following items have been EXCLUDED from our proposal:



w   Corian or granite counter tops   w   Overtime/standby time   w   Any work to
the site   w   Security system   w   Spiral ductwork   w   Card readers   w  
Appliances   w   Signage   w   Permits

The following items are ALTERNATES to our proposal:



w   Upgrade hard surfaces for millwork, i.e. corian or granite, scope TBD
(Allowance) ADD: 17,500.00

We are confident that we can provide you with the most effective, cost conscious
and motivated contracting team for this project.

We look forward to teaming with you, and will make every effort to ensure that
the facility is completed in a timely manner and to your total satisfaction.

Sincerely,
SAN JOSE CONSTRUCTION CO., INC.

[ILLEGIBLE]

Fran Conte
jt: lsimccarthyprop

 



--------------------------------------------------------------------------------



 



SAN JOSE CONSTRUCTION CO., INC.

9/8/04

LSI LOGIC
670 NORTH MCCARTHY BLVD BLDG 8
MILPITAS , CA
PRELIMINARY BUDGET

                                              23,020         COST CODE  
DESCRIPTION   TOTAL   SQ.FT   SUBCONTRACTOR    
11200
  GENERAL CONDITIONS     67,600       2.94     SJC    
17100
  PROGRESSIVE CLEAN UP (SJC)     2,650       0.12     SJC    
17150
  FINAL CLEAN UP     4,000       0.17     NOR CAL    
17600
  BLUEPRINTS (ALLOWANCE)     850       0.04     SJC    
20700
  FLOOR CORING (ALLOWANCE)     650       0.03     SJC    
20770
  INTERIOR DEMO @ LOBBY     1,200       0.05     SJC    
61100
  MISC. CARPENTRY (40HRS)     2,280       0.10     SJC    
62000
  MILLWORK     74,500       3.24     SCL    
62002
  MILLWORK (RECEPTION DESK ALLOWANCE)     20,000       0.87     SCL    
72000
  WALL INSULATION     7,627       0.33     SCL    
75100
  ROOF PATCH (ALLOWANCE)     1,500       0.07     KINGS ROOFING    
82000
  DOORS, FRAME & HARDWARE & SIDELITES     56,676       2.46     TRIM TECH    
88000
  GLASS & GLAZING     35,800       1.56     GRAND PRIX    
88000
  GLASS & GLAZING (STACKING DOOR)     16,000       0.70     GRAND PRIX    
88000
  REMOVE & REPLACE EXT GLAZING (STOCKING)     2,880       0.13     GRAND PRIX  
 
88001
  ALUMINUM SILL CAP @ EXTERIOR FURRED WAL                        
92500
  DRYWALL & FRAME     118,535       5.15     ERIC STARK    
95000
  ACOUSTICAL CEILING     45,890       1.99     CAM ACOUSTICS    
96800
  FLOOR COVER     52,232       2.27     PRESTON HOLMES    
96800
  ACCENT CARPET @ 6 LOCATIONS (ALLOW)     7,000       0.30     PRESTON HOLMES  
 
99000
  PAINTING     15,325       0.67     BURDICK PAINTING    
101100
  WALLTALKERS @ CONF RMS     0       0.00     PSI    
105200
  FIRE EXTINGUISHERS     1,500       0.00     SJC    
111300
  PROJECTIONS SCREENS     18,738       0.00     PSI    
125100
  WINDOW COVER (ALLOWANCE)     16,000       0.00     PENINSULATORS  
153000
  FIRE SPRINKLERS     32,250       1.40     BROUGHTON    
154000
  PLUMBING & CONDENSATE     14,560       0.63     METRO    
155000
  HVAC     218,650       9.50     CAL-AIR    
155001
  HVAC CONTROLS (ASI)     76,111       3.31     AIR SYSTEMS    
160000
  ELECTRICAL     209,920       9.12     MID-STATE    
160001
  FIRE ALARM (ALLOWANCE)     7,125       0.31     MID-STATE    
 
                           

  SUBTOTAL     1,138,099       49.44          

  GENERAL CONTRACTOR OH&P     45,524       198          

  INSURANCE     5,690       0.25          
 
                           

  PROJECT TOTAL     1,189,313       51.66          

 



--------------------------------------------------------------------------------



 



EXHIBIT Y

Project Site Plan

(PROJECT SITE PLAN) [f05328f0532820.gif]

 